                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

                                                               §
    IN RE:
                                                               §         CHAPTER 7
                                                               §
    ORLY GENGER,
                                                               §         CASE NO. 19-10926-TMD
                                                               §
             Debtor.
                                                               §

     CREDITOR ARIE GENGER’S EXPEDITED MOTION FOR PROTECTIVE ORDER

TO THE HONORABLE U.S. BANKRUPTCY JUDGE TONY M. DAVIS:

           Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure (“Rule 26(c)”), made

applicable by Rule 7026(c) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), Creditor Arie Genger (“Arie”) files this Expedited Motion for Protective Order (the

“Motion”), seeking entry of an order substantially in the form attached hereto as Exhibit A.1

Contemporaneously with the filing of this Motion, Arie is filing a Motion for Expedited Hearing

on this Motion. In support of the Motion, Arie respectfully states as follows:

                                     I.        JURISDICTION AND VENUE

           1.       This Court has jurisdiction over this chapter 7 case and this Motion pursuant to

28 U.S.C. § 1334. This is a core proceeding as defined by 28 U.S.C. § 157(b). The Court has

authority to enter a final order granting relief pursuant to 28 U.S.C. § 157(b)(1) and

11 U.S.C. § 105.

           2.       Venue of this case is proper pursuant to 28 U.S.C. §§ 1408 and 1409.




1
    A redline of this Court’s approved form of protective order against Exhibit A is attached hereto as Exhibit A-1.
                                                                                                           Page 1 of 10
118754.000001 4821-6598-0328.3 10/07/2019 3:32 PM
                                     II.       RELEVANT BACKGROUND

           3.       On or about July 12, 2019, Debtor Orly Genger (“Orly” or the “Debtor”)

commenced this case (the “Case”) by filing a voluntary petition under chapter 7 of title 11 of the

United States Code (the “Bankruptcy Code”).

           4.       Ron Satija, Trustee was subsequently appointed Chapter 7 Trustee.

           5.       This bankruptcy is the latest chapter in a decade-plus family litigation that followed

the 2004 divorce of Dalia Genger (“Dalia”) and Arie. By all accounts, these litigations involving

Dalia, Arie, their son, Sagi Genger (“Sagi”), and Orly have cost tens of millions of dollars and

have involved over a dozen separate actions in many courts around the country.

           6.       On or about September 16, 2019, Sagi asserted that four subpoenas for depositions,

including subpoenas duces tecum (the “Request”), were served on his father (Arie), his brother-

in-law (Eric Herschmann), his father’s accounting firm (Raines & Fischer LLP), and his father’s

law firm (Stein & Harris) (collectively, the “Sagi September Subpoenas”). The Sagi September

Subpoenas were allegedly served in connection with the Motion to Dismiss or Transfer Venue 2

filed by Sagi. The Definitions and the Documents Requested (Schedule A) on all four of the Sagi

September Subpoenas are absurdly identical. A copy of the subpoena directed to Arie Genger was

emailed to Arie’s counsel by Sagi’s counsel and is attached hereto as Exhibit B.3 Sagi’s Request

seeks information that is unreasonably cumulative, duplicative, and unduly burdensome, can be

obtained from another person and/or party involved in this Case, is not relevant to this Case, and

seeks confidential and/or privileged documents and communications.

           7.       In a now-stayed litigation pending in the U.S. District Court for the Southern

District of New York (the “SDNY Litigation”), an agreed protective order was entered which




2
    ECF No. 32 (the “Motion to Dismiss”).
3
    Arie reserves the right to respond separately to the subpoena allegedly served on him.
                                                                                               Page 2 of 10
118754.000001 4821-6598-0328.3 10/07/2019 3:32 PM
covered all production by Arie and his deposition. See Protective Order, Genger v. Genger,

S.D.N.Y. Case No. 17-cv-8181, Doc. No. 181 (filed Feb. 7, 2019) (the “SDNY Protective Order”),

a copy of which is attached hereto as Exhibit C. Specifically, the SDNY Protective Order

prohibits disclosure or use of information produced in that action to anyone except Sagi or counsel

retained by Sagi in that litigation. Nevertheless, through his motion to file under seal,4 Sagi

requests this Court to exclude certain confidential documents from the SDNY Protective Order.

See ECF No. 31, at ¶ 3.

          8.       In accordance with local practice, the undersigned counsel reached out to counsel

for Sagi and attempted to resolve or at least limit the Request. The only agreement reached was

that Arie could respond by October 7, 2019. Substantially contemporaneous with the filing of this

Motion, Arie Genger filed his response (the “Response”), a copy of which is attached hereto as

Exhibit D.

                              III.      SUMMARY OF REQUESTED RELIEF

          9.       As set out in the Response and subject to an appropriate protective and

confidentiality order, Arie was and remains willing to respond to appropriate requests which may

include documents already produced pursuant to the SDNY Protective Order. Arie seeks the entry

of a protective order in this Case to protect against Sagi’s repeated attempts at discovering

confidential commercial information that has no relevancy to this Case. Generally, Arie requests

the following relief herein:

          A.       Any deposition of Arie will take place in Austin or Florida on a mutually agreeable

                   date;




4
    ECF No. 31.
                                                                                           Page 3 of 10
118754.000001 4821-6598-0328.3 10/07/2019 3:32 PM
         B.        Production of previously-marked AGENGER and/or AGA documents, produced in

                   March 2019, will be deemed to fully satisfy Request Nos. 5, 8, 9, 10, 11, 12, 13,

                   16, 17, 18, 31, 32, 33, 34, 35, 36, 37, 43, and 44;

         C.        Protection against production of communications, documents, or agreements

                   between any alleged members of the “OG Group” (as defined below) do not include

                   Orly;5

         D.        Production of the Family Trust Agreement to the Court for an in camera review

                   only; and

         E.        Protection against the production of information related to Arie’s personal business

                   dealings and assets that do not directly affect Orly.

Absent a protective order in this Case, Sagi will continue to harass Arie by propounding ever-

expanding discovery; thus, good causes exists for the entry of a protective order for Arie.

                                 IV.       ARGUMENT AND AUTHORITIES

         10.       Rule 26(b) of the Federal Rules of Civil Procedure, made applicable in this Case

by Bankruptcy Rule 7026, permits a party to obtain discovery relating to:

                   any nonprivileged matter that is relevant to any party’s claim or
                   defense and proportional to the needs of the case, considering the
                   importance of the issues at stake in the action, the amount in
                   controversy, the parties’ relative access to relevant information, the
                   parties’ resources, the importance of the discovery in resolving the
                   issues, and whether the burden or expense of the proposed discovery
                   outweighs its likely benefit.

FED. R. CIV. P. 26(b).

         11.       Bankruptcy Rule 9018 and section 107(b) of the Bankruptcy Code authorize this

Court to protect parties from disclosure. 11 U.S.C. § 107(b); FED. R. BANKR. P. 9018. Moreover,




5
 Arie has not been able to identify any documents relevant to Request Nos. 1, 2, 3, 4, 6, 14, 15, 19, 20, 21, 22, 23,
24, 25, 27, 29, 20, 38, 39, 40, 41, and 42.
                                                                                                           Page 4 of 10
118754.000001 4821-6598-0328.3 10/07/2019 3:32 PM
through Bankruptcy Rule 7026, Rule 26(c) governs the issuance of protective orders, providing

that the Court may “issue an order to protect a party or person from annoyance, embarrassment,

oppression, or undue burden or expense” upon a showing of good cause. FED. R. CIV. P. 26(c)(1);

see Crosby v. La. Health Serv. & Indem. Co., 647 F.3d 258, 264 (5th Cir. 2011).6 This Court’s

discretion under Rule 26(c) is broad and permits the Court to “forbid[] inquiry into certain matters,

or limit[] the scope of disclosure or discovery into certain matters.”                       See FED. R. CIV. P.

26(c)(1)(D); Harris v. Amoco Prod. Co., 768 F.2d 669, 684 (5th Cir. 1985); see also Sw. Bell Tel.,

L.P. v. UTEX Commc’ns Corp., Case No. A-07-CV-435 RP, 2009 U.S. Dist. LEXIS 131706, at

*4 (W.D. Tex. Sept. 30, 2009).

         12.       Specifically, the SDNY Protective Order provides that:

                   All Confidential Discovery Material . . . may be used solely in this
                   action (including for discovery disputes and fee applications),
                   and/or in any proceeding or action brought to enforce or collect the
                   final judgment against Orly Genger, dated August 17, 2018 . . .
                   including locating and levying against any assets of Orly Genger and
                   setting aside any fraudulent conveyances made by Orly Genger (so
                   long as the sole purpose of such fraudulent conveyance action is to
                   set aside a conveyance that would enable Sagi Genger to enforce the
                   Judgment). If the fraudulent conveyance action is not solely for the
                   purpose of judgment enforcement, Sagi Genger must make an
                   application to this Court for permission to modify this Protective
                   Order to use the Confidential Discovery Material for a purpose other
                   than that which is contemplated herein.

SDNY Protective Order, at ¶5. In this Case, Sagi seeks discovery of confidential information

beyond that previously produced in the now-stayed litigation in the Southern District of New York

(the “SDNY Litigation”)7. The discovery propounded in the Sagi September Subpoenas seeks

information previously produced by Arie pursuant to the SDNY Protective Order, which caused

Arie to incur exorbitant fees and expenses relating to attorney’s fees and document review and



6
  Courts have also held that non-parties are permitted to seek protective orders under FED. R. CIV. P. 26(c). See In re
Northshore Univ. Healthsystem, 254 F.R.D. 338, 342–43 (N.D. Ill. 2008).
7
  By agreement, prior production was limited to June 2013 to the present.
                                                                                                          Page 5 of 10
118754.000001 4821-6598-0328.3 10/07/2019 3:32 PM
production. Here, Sagi’s discovery requests propounded to Arie through the subpoena are

unreasonably cumulative and duplicative of Arie’s prior production, most of which included

“confidential” labels pursuant to the SDNY Protective Order. For example, Sagi submits 44

document requests, some dating back to 2007, for the production of all communications and

various documents, including all drafts, metadata, and electronic copies, most of which serve as

the basis for the SDNY Litigation. Thus, the burden and expense of this expanded production do

not outweigh any likely benefit and are not proportional to the needs of this Case. See Alley v.

MTD Prods., Case No. 3:17-cv-3, 2018 U.S. Dist. LEXIS 167006, *6–*8 (W.D. Pa. Sept. 28,

2018); McArthur v. Rock Woodfired Pizza & Spirits, 318 F.R.D. 136, 141–42 (W.D. Wash. 2016).

         13.       Pursuant to the SDNY Protective Order, Sagi is permitted to use the Confidential

Discovery Material in the SDNY Litigation and/or in a proceeding brought to “enforce or collect

the final judgment” against Orly. SDNY Protective Order, at ¶5. The documents Sagi requests of

Arie in this Case relate to his Motion to Dismiss. Absent a protective order in this Case, Sagi will

continue to harass Arie by propounding ever-expanding discovery, which is wholly irrelevant to

the matters pending before this Court. Thus, good cause exists for the entry of a protective order

in this Case for Arie.

         14.       As noted above, Arie was and remains willing to sit for a reasonable deposition in

Florida (where he resides) or, preferably, in Austin (where this Case is pending) at a mutually

agreeable time.         As set out in the Response and subject to an appropriate protective and

confidentiality order, Arie was and remains willing to respond to appropriate requests which may

include documents already produced pursuant to the SDNY Protective Order.

         15.       Arie seeks an order of this Court “specifying the time and place for . . . discovery”

pursuant to FED. R. CIV. P. 26(c)(1)(B), made applicable by Bankruptcy Rule 7026. Specifically,



                                                                                             Page 6 of 10
118754.000001 4821-6598-0328.3 10/07/2019 3:32 PM
Arie seeks a protective order prohibiting Sagi’s attempts to force him to be deposed in any location

other than Florida or Austin.

         16.       Additionally, Arie seeks an order of this Court prohibiting Sagi or any other party

from attempting to use discovery served in this Case to limit the protections provided by the SDNY

Protective Order.

         17.       Pursuant to FED. R. CIV. P. 26(c)(1)(A) and FED. R. CIV. P. 32(a)(8), made

applicable by Bankruptcy Rules 7026 and 7032, Arie seeks to “forbid the disclosure or discovery”

of documents and information obtained pursuant to the SDNY Protective Order. Arie also objects

to the use of prior discovery, which was served upon Arie in the SDNY Litigation in an alleged

attempt to collect on a debt that Orly owes Sagi. Sagi’s Motion to Dismiss is not the “same subject

matter” as the attempts to collect on a debt. See Haroco, Inc. v. Am. Nat’l Bank & Tr. Co., 38 F.3d

1429, 1439 (7th Cir. 1994) (providing that information is not discoverable if it is not relevant).

         18.       Further, given Sagi’s blatant attempts to avoid his obligations under the SDNY

Protective Order, Arie seeks an order of this Court prohibiting any discovery in this Case from

being used in unrelated current or future litigation. See Jepson, Inc. v. Makita Elec. Works, Ltd.,

30 F.3d 854, 858 (7th Cir. 1994).

         19.       Arie also seeks an order pursuant to FED. R. CIV. P. 26(c)(1)(G), made applicable

by Bankruptcy Rule 7026, that restricts attempts at discovering confidential commercial

information which has no relevancy to this Case. See United States ex rel. Long v. GSD&M Idea

City LLC, Case No. 3:11-cv-1154-O, 2014 U.S. Dist. LEXIS 198453, at *4, *6 (N.D. Tex. Jan. 3,

2014) (citing Flightsafety Servs. Corp. v. Dep’t of Labor, 326 F.3d 607, 611 (5th Cir. 2003)). For

example, Sagi repeatedly attempts to obtain “[a]ny and all contracts and agreements between any




                                                                                           Page 7 of 10
118754.000001 4821-6598-0328.3 10/07/2019 3:32 PM
members of the OG Group8 (whether or not they also include a non-member) drafted since 2008.”9

This Request is not limited to agreements with Orly.

         20.       The Request seeks metadata from as far back as 2007.10 Further, the Request seeks

“any and all written communications” between members of the alleged OG Group since 2008.11

Arie also seeks an order pursuant to FED. R. CIV. P. 26(c)(1), made applicable by Bankruptcy Rule

7026, to protect himself from “annoyance, embarrassment, oppression or undue burden or

expense.”

         21.       Arie further objects to the extent that Sagi is attempting to obtain communications

between himself and one of his law firms, Stein & Harris. See Upjohn Co. v. United States, 449

U.S. 393, 389 (1991) (discussing protection of attorney-client privilege). Request Nos. 6 and 16

appear to conflict with Request No. 9(a).

                                                IV.   CONCLUSION

         22.       For the reasons set forth above, Arie respectfully requests that the Court grant this

Motion, including entry of the proposed order attached hereto, and any other relief to which he

may be entitled.




8
  “OG Group” is defined to mean “Arie Genger, Eric Herschmann, Orly Genger, Lance Harris, William Fisher, Arnold
Broser, and David Broser and any person in the employ, agent, member, or partner of Raines & Fisher LLP and/or
Stein Harris PC.”
9
  See Request Nos. 5, 16, and 37.
10
   See Request Nos. 5 and 10.
11
   See Request No. 9.
                                                                                                    Page 8 of 10
118754.000001 4821-6598-0328.3 10/07/2019 3:32 PM
Dated: October 7, 2019                               Respectfully submitted,

                                                     DYKEMA GOSSETT PLLC

                                                     By: /s/ Deborah D. Williamson
                                                        Deborah D. Williamson
                                                        State Bar No. 21617500
                                                        dwilliamson@dykema.com
                                                        Danielle N. Rushing
                                                        State Bar No. 24086961
                                                        drushing@dykema.com
                                                        112 East Pecan Street, Suite 1800
                                                        San Antonio, Texas 78205
                                                        Telephone: (210) 554-5500
                                                        Facsimile: (210) 226-8395

                                                        and

                                                        Aaron M. Kaufman
                                                        State Bar No. 24060067
                                                        akaufman@dykema.com
                                                        Comerica Bank Tower
                                                        1717 Main Street, Suite 4200
                                                        Dallas, Texas 75201
                                                        Telephone: (214) 462-6400
                                                        Facsimile: (214) 462-6401

                                                     ATTORNEYS FOR ARIE GENGER




                                                                                            Page 9 of 10
 118754.000001 4821-6598-0328.3 10/07/2019 3:32 PM
                                      CERTIFICATE OF CONFERENCE

        I certify that counsel for Arie Genger made a good faith effort to confer with counsel for
Sagi Genger regarding the substance of this Motion via telephone and email on September 25,
2019, and via email regarding this Motion on October 7, 2019, and with Shane Tobin on behalf of
the Office of the United States Trustee for the Western District of Texas regarding this Motion via
email on October 7, 2019. The United States Trustee does not take a position on the relief
requested herein; however, Mr. Dellaportas has not indicated whether he opposes the relief
requested herein. Counsel for Arie Genger will attempt to negotiate in good faith with counsel for
Sagi Genger regarding this Motion.

                                                                  /s/ Deborah D. Williamson
                                                                  Deborah D. Williamson



                                          CERTIFICATE OF SERVICE

       I hereby certify that on October 7, 2019, a true and correct copy of the foregoing document
was served by electronic notification by the Electronic Case Filing system for the United States
Bankruptcy Court for the Western District of Texas and to the following:

         Mr. John Dellaportas                                                  Via Email and Fax
         EMMET, MARVIN & MARTIN LLP
         120 Broadway, 32nd Floor
         New York, New York 10271
         jdellaportas@emmetmarvin.com
         Facsimile: (212) 238-3100


         Shane Tobin                                                           Via Email
         Office of the U.S. Trustee for the Western District of Texas
         230 Homer Thornberry Judicial Building
         903 San Jacinto Boulevard, Room 230
         Austin, Texas 78701
         Shane.P.Tobin@usdoj.gov


                                                    /s/ Danielle N. Rushing
                                                    Danielle N. Rushing




                                                                                           Page 10 of 10
118754.000001 4821-6598-0328.3 10/07/2019 3:32 PM
EXHIBIT A
                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

                                                      §
 IN RE:                                               §        CHAPTER 7
                                                      §
 ORLY GENGER,                                         §        CASE NO. 19-10926-TMD
                                                      §
           Debtor.                                    §


                           CONFIDENTIALITY AND PROTECTIVE ORDER

          Before the court is Creditor Arie Genger’s Expedited Motion for Protective Order (“Motion for

Protective Order”) [ECF No. ___]. After careful consideration, it is hereby ORDERED as follows:

           1.       Classified Information

          “Classified Information” means any information of any type, kind, or character that is

designated as “Confidential,” “For Counsel Only,” or “Attorneys’ Eyes Only” by any of the

supplying or receiving persons, whether it be a document, information contained in a document,



4826-0017-9625.1 10/7/2019 (12:04 PM)                                                     Page 1 of 12
information revealed during a deposition, information revealed in an interrogatory answer, or

otherwise.

           2.         Qualified Persons

          “Qualified Persons” means:

          a.          For Counsel or Attorneys’ Eyes Only information:

                  i.          retained counsel for the parties in this case and their respective staff;

                 ii.          actual or potential independent experts or consultants (and their
                              administrative or clerical staff) engaged in connection with this case (which
                              shall not include the current employees, officers, members, or agents of
                              parties or affiliates of parties) who, prior to any disclosure of Classified
                              Information to such person, have signed a Non-Disclosure Agreement in the
                              form annexed as an Exhibit hereto, agreeing to be bound by the terms of
                              this Protective Order (such signed Non-Disclosure Agreement to be
                              maintained by the attorney retaining such person) and have been designated
                              in writing by notice to all counsel;

                iii.          this court and its staff and any other tribunal or dispute resolution officer
                              duly appointed or assigned in connection with this case;

                iv.           the United States Trustee and any representatives thereof.

          b.          For Confidential information:

                  i.          the persons identified in subparagraph 2(a);

                 ii.          the party, if a natural person;

                iii.          if the party is an entity, such officers or employees of the party who are
                              actively involved in the prosecution or defense of this case who, prior to
                              any disclosure of Confidential information to such person, have been
                              designated in writing by notice to all counsel and have signed a Non-
                              Disclosure Agreement in the form annexed as an Exhibit hereto, agreeing
                              to be bound by the terms of this Protective Order (such signed Non-
                              Disclosure Agreement to be maintained by the attorney designating such
                              person);

                iv.           litigation vendors, court reporters and other litigation or bankruptcy support
                              personnel;

                 v.           any person who was an author, addressee, or intended or authorized
                              recipient of the Confidential information and who agrees to keep the



4826-0017-9625.1 10/7/2019 (12:04 PM)                                                           Page 2 of 12
                              information confidential, provided that such persons may see and use the
                              Confidential information but not retain a copy.

           c.          Such other person as this court may designate after notice and an opportunity to be

heard.

            3.         Designation Criteria

           a.          Nonclassified Information. Classified Information shall not include information

that either:

                   i.         is in the public domain at the time of disclosure, as evidenced by a written
                              document;

                 ii.          becomes part of the public domain through no fault of the recipient, as
                              evidenced by a written document;

                 iii.         the receiving party can show by written document was in its rightful and
                              lawful possession at the time of disclosure; or

                 iv.          lawfully comes into the recipient’s possession subsequent to the time of
                              disclosure from another source without restriction as to disclosure, provided
                              such third party has the right to make the disclosure to the receiving party.

           b.          Classified Information. A party shall designate as Classified Information only such

information that the party in good faith believes in fact is confidential. Information that is generally

available to the public, such as public filings, catalogues, advertising materials, and the like, shall

not be designated as Classified.

           Information and documents that may be designated as Classified Information include, but

are not limited to, trade secrets, confidential or proprietary financial information, operational data,

business plans, and competitive analyses, personnel files, personal information that is protected by

law, and other sensitive information that, if not restricted as set forth in this order, may subject the

producing or disclosing person to competitive or financial injury or potential legal liability to third

parties.




4826-0017-9625.1 10/7/2019 (12:04 PM)                                                         Page 3 of 12
          Other material that may be designated as Classified Information includes: (a) previously

nondisclosed financial information (including without limitation tax returns, net worth statements,

financial account statements; accountant work papers and communications, etc.); (b) previously

nondisclosed material relating to ownership or control of or interest in any asset, real estate,

business entity or trust; (c) previously nondisclosed business plans, product development

information, or marketing plans; (d) any information of a personal or intimate nature regarding

any individual; or (e) any other category of information hereinafter given confidential status by

the Court.

          A document designated as Classified Information hereunder does not lose its

confidentiality restriction merely because it is thereafter subpoenaed from another source that does

not designate such document as confidential; and if a party or nonparty subpoenas third parties to

obtain additional copies of material already designated as Classified Information by a producing

party or nonparty, then the subpoenaing party or nonparty shall notify the producing party or

nonparty sufficiently in advance to permit that party or nonparty to designate the additional

materials as Classified Information pursuant to the terms of this Protective Order.

          Any third party that produces documents in this case shall have the right to designate its

production as Classified Information to the same extent as the parties to this Protective Order,

without having to execute this Protective Order.

          c.        For Counsel or Attorneys’ Eyes Only. The designation “For Counsel Only” or

“Attorneys’ Eyes Only” shall be reserved for information that is believed to be unknown to the

opposing party or parties, or any of the employees of a corporate party. For purposes of this order,

so-designated information includes, but is not limited to, product formula information, design




4826-0017-9625.1 10/7/2019 (12:04 PM)                                                  Page 4 of 12
information, non-public financial information, pricing information, customer identification data,

and certain study methodologies.

          d.        Ultrasensitive Information. At this point, the parties do not anticipate the need for

higher levels of confidentiality as to ultrasensitive documents or information. However, in the

event that a court orders that ultrasensitive documents or information be produced, the parties will

negotiate and ask the court to enter an ultrasensitive information protocol in advance of production

to further protect such information.

           4.       Use of Classified Information

          All Classified Information provided by any party or nonparty in the course of this case shall

be used solely for the purpose of preparation, trial, and appeal of matters at issue in this case and

for no other purpose, and shall not be disclosed except in accordance with the terms hereof.

           5.       Marking of Documents

          Documents provided in this case may be designated by the producing person or by any

party as Classified Information by marking each page of the documents so designated with a stamp

indicating that the information is “Confidential,” “For Counsel Only,” or “Attorneys’ Eyes Only.”

In lieu of marking the original of a document, if the original is not provided, the designating party

may mark the copies that are provided. Originals shall be preserved for inspection.

           6.       Disclosure at Depositions

          Information disclosed at (a) the deposition of a party or one of its present or former officers,

directors, employees, agents, consultants, representatives, or independent experts retained by

counsel for the purpose of this case, or (b) the deposition of a nonparty may be designated by any

party as Classified Information by indicating on the record at the deposition that the testimony is

“Confidential” or “For Counsel Only” and is subject to the provisions of this Order.




4826-0017-9625.1 10/7/2019 (12:04 PM)                                                       Page 5 of 12
          Any party also may designate information disclosed at a deposition as Classified

Information by notifying all parties in writing not later than 30 days of receipt of the transcript of

the specific pages and lines of the transcript that should be treated as Classified Information

thereafter. Each party shall attach a copy of each such written notice to the face of the transcript

and each copy thereof in that party’s possession, custody, or control. All deposition transcripts

shall be treated as For Counsel Only for a period of 30 days after initial receipt of the transcript.

          To the extent possible, the court reporter shall segregate into separate transcripts

information designated as Classified Information with blank, consecutively numbered pages being

provided in a non-designated main transcript. The separate transcript containing Classified

Information shall have page numbers that correspond to the blank pages in the main transcript.

          Counsel for a party or a nonparty witness shall have the right to exclude from depositions

any person who is not authorized to receive Classified Information pursuant to this Protective

Order, but such right of exclusion shall be applicable only during periods of examination or

testimony during which Classified Information is being used or discussed.

           7.       Disclosure to Qualified Persons

          a.        To Whom. Classified Information shall not be disclosed or made available by the

receiving party to persons other than Qualified Persons except as necessary to comply with

applicable law or the valid order of a court of competent jurisdiction; provided, however, that in

the event of a disclosure compelled by law or court order, the receiving party will so notify the

producing party as promptly as practicable (most certainly prior to making such disclosure) and

shall seek a protective order or confidential treatment of such information. Information designated

as For Counsel Only shall be restricted in circulation to Qualified Persons described in

subparagraph 2(a).




4826-0017-9625.1 10/7/2019 (12:04 PM)                                                    Page 6 of 12
          b.        Retention of Copies During this Case. Copies of For Counsel Only information

shall be maintained only in the offices of outside counsel for the receiving party and, to the extent

supplied to experts described in subparagraph 2(a)(ii), in the offices of those experts. Any

documents produced in this case, regardless of classification, that are provided to Qualified

Persons shall be maintained only at the office of such Qualified Person and only necessary working

copies of any such documents shall be made. Copies of documents and exhibits containing

Classified Information may be prepared by independent copy services, printers, or illustrators for

the purpose of this case.

          c.        Each party’s outside counsel shall maintain a log of all copies of For Counsel Only

documents that are delivered to Qualified Persons.

           8.       Unintentional Disclosures

          Documents unintentionally produced without designation as Classified Information later

may be designated and shall be treated as Classified Information from the date written notice of

the designation is provided to the receiving party.

          If a receiving party learns of any unauthorized disclosure of Confidential information or

For Counsel Only information, the party shall immediately upon learning of such disclosure inform

the producing party of all pertinent facts relating to such disclosure and shall make all reasonable

efforts to prevent disclosure by each unauthorized person who received such information.

           9.       Documents Produced for Inspection Prior to Designation

          In the event documents are produced for inspection prior to designation, the documents

shall be treated as For Counsel Only during inspection. At the time of copying for the receiving

parties, Classified Information shall be marked prominently “Confidential,” “For Counsel Only,”

or “Attorneys’ Eyes Only” by the producing party.




4826-0017-9625.1 10/7/2019 (12:04 PM)                                                     Page 7 of 12
           10.      Consent to Disclosure and Use in Examination

          Nothing in this order shall prevent disclosure beyond the terms of this order if each party

designating the information as Classified Information consents to such disclosure or if the court,

after notice to all affected parties and nonparties, orders such disclosure. Nor shall anything in this

order prevent any counsel of record from utilizing Classified Information in the examination or

cross-examination of any person who is indicated on the document as being an author, source, or

recipient of the Classified Information, irrespective of which party produced such information.

           11.      Challenging the Designation

          a.        Classified Information. A party shall not be obligated to challenge the propriety of

a designation of Classified Information at the time such designation is made, and a failure to do so

shall not preclude a subsequent challenge to the designation. In the event that any party to this case

disagrees at any stage of these proceedings with the designation of any information as Classified

Information, the parties shall first try to resolve the dispute in good faith on an informal basis, such

as by production of redacted copies. If the dispute cannot be resolved, the objecting party may

invoke this Protective Order by objecting in writing to the party who designated the document or

information as Classified Information. The designating party shall then have 14 days to move the

court for an order preserving the designated status of the disputed information. The disputed

information shall remain Classified Information unless and until the court orders otherwise.

Failure to move for an order shall constitute a termination of the status of such item as Classified

Information.

          b.        Qualified Persons. In the event that any party in good faith disagrees with the

designation of a person as a Qualified Person or the disclosure of particular Classified Information

to such person, the parties shall first try to resolve the dispute in good faith on an informal basis.

If the dispute cannot be resolved, the objecting party shall have 14 days from the date of the


4826-0017-9625.1 10/7/2019 (12:04 PM)                                                      Page 8 of 12
designation or, in the event particular Classified Information is requested subsequent to the

designation of the Qualified Person, 14 days from service of the request to move the court for an

order denying the disposed person (a) status as a Qualified Person, or (b) access to particular

Classified Information. The objecting person shall have the burden of demonstrating that

disclosure to the disputed person would expose the objecting party to the risk of serious harm.

Upon the timely filing of such a motion, no disclosure of Classified Information shall be made to

the disputed person unless and until the court enters an order preserving the designation.

           12.      Manner of Use in Proceedings

          In the event a party wishes to use any Classified Information in affidavits, declarations,

briefs, memoranda of law, or other papers filed in this case, the party shall do one of the following:

(1) with the consent of the producing party, file only a redacted copy of the information; (2) where

appropriate (e.g., in connection with discovery and evidentiary motions) provide the information

solely for in camera review; or (3) file such information under seal with the court consistent with

the sealing requirements of the court. See Local Rule 9018.

           13.      Filing Under Seal

          Upon entry of an order granting a motion to seal documents, the clerk of this court is

directed to maintain under seal all documents, transcripts of deposition testimony, answers to

interrogatories, admissions, and other papers filed under seal in this case that have been designated,

in whole or in part, as Classified Information by any party to this case consistent with the sealing

requirements of the court. See Local Rule 9018.

           14.      Return of Documents

          Not later than 30 days after conclusion of this case and any appeal(s) related to it, any

Classified Information, all reproductions of such information, and any notes, summaries, or

descriptions of such information in the possession of any of the persons specified in paragraph 2


4826-0017-9625.1 10/7/2019 (12:04 PM)                                                   Page 9 of 12
(except subparagraph 2(a)(iii)) shall be returned to the producing party or destroyed, except as this

court may otherwise order or to the extent such information has been used as evidence at any trial

or hearing. Notwithstanding this obligation to return or destroy information, counsel may retain

attorney work product, including document indices, so long as that work product does not duplicate

verbatim substantial portions of the text of any Classified Information.

           15.      Ongoing Obligations

          Insofar as the provisions of this Protective Order, or any other protective orders entered in

this case, restrict the communication and use of the information protected by it, such provisions

shall continue to be binding after the conclusion of this case, except that (a) there shall be no

restriction on documents that are used as exhibits in open court unless such exhibits were filed

under seal, and (b) a party may seek the written permission of the producing party or order of the

court with respect to dissolution or modification of this, or any other, protective order. This Court

shall retain jurisdiction over all persons subject to this Order to the extent necessary to enforce any

obligations arising hereunder or to impose sanctions for any contempt thereof.

           16.      Advice to Clients

          This order shall not bar any attorney in the course of rendering advice to such attorney’s

client with respect to this case from conveying to any party client the attorney’s evaluation in a

general way of Classified Information produced or exchanged under the terms of this order;

provided, however, that in rendering such advice and otherwise communicating with the client,

the attorney shall not disclose the specific contents of any Classified Information produced by

another party if such disclosure would be contrary to the terms of this Protective Order.




4826-0017-9625.1 10/7/2019 (12:04 PM)                                                   Page 10 of 12
           17.      Duty to Ensure Compliance

          Any party designating any person as a Qualified Person shall have the duty to reasonably

ensure that such person observes the terms of this Protective Order and shall be responsible upon

breach of such duty for the failure of such person to observe the terms of this Protective Order.

           18.      Waiver

          Pursuant to Federal Rule of Evidence 502, neither the attorney-client privilege nor work

product protection is waived by disclosure connected with this case.

           19.      Modification and Exceptions

          The parties may, by stipulation, provide for exceptions to this order and any party may seek

an order of this court modifying this Protective Order.

          20.       No Intention to Modify Section 107 of the Bankruptcy Code

          For the avoidance of doubt, nothing in this order is intended to limit or contradict the scope

of disclosure required by 11 U.S.C. § 107, and the Court may at any point take such steps to ensure

compliance with that section as it deems necessary, either upon its sua sponte consideration or

upon the request of any entity.


                                                  ###




4826-0017-9625.1 10/7/2019 (12:04 PM)                                                    Page 11 of 12
Prepared and Submitted By:

DYKEMA GOSSETT PLLC

Deborah D. Williamson
State Bar No. 21617500
dwilliamson@dykema.com
Danielle N. Rushing
State Bar No. 24086961
drushing@dykema.com
112 East Pecan Street, Suite 1800
San Antonio, Texas 78205
Telephone: (210) 554-5500
Facsimile: (210) 226-8395

and

Aaron M. Kaufman
State Bar No. 24060067
akaufman@dykema.com
Comerica Bank Tower
1717 Main Street, Suite 4200
Dallas, Texas 75201
Telephone: (214) 462-6400
Facsimile: (214) 462-6401

ATTORNEYS FOR ARIE GENGER




4826-0017-9625.1 10/7/2019 (12:04 PM)   Page 12 of 12
EXHIBIT A-1
                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

IN RE:                                            §           CASE NO. ____________ - TMD
                                                  §
_____________________                             §           CHAPTER _____
                                                  §
Debtor(s).                                        §
                                                      §
 IN RE:                                               §       CHAPTER 7
                                                      §
 ORLY GENGER,                                         §       CASE NO. 19-10926-TMD
                                                      §
           Debtor.                                    §


                   AGREED CONFIDENTIALITY AND PROTECTIVE ORDER

          Before the court is the joint motion of the parties for the entry of a confidentiality and

protective order (“Creditor Arie Genger’s Expedited Motion for Protective Order (“Motion for

Protective Order”) [ECF No. ___]. After careful consideration, it is hereby ORDERED as follows:




4826-0017-9625.1 10/7/2019 (12:04 PM)                                                  Page 1 of 13
           1.          Classified Information

          “Classified Information” means any information of any type, kind, or character that is

designated as “Confidential,” “For Counsel Only,” or “Attorneys ’ Eyes Only” by any of the

supplying or receiving persons, whether it be a document, information contained in a document,

information revealed during a deposition, information revealed in an interrogatory answer, or

otherwise.

           2.          Qualified Persons

          “Qualified Persons” means:

          a.           For Counsel or Attorneys ’ Eyes Only information:

                  i.          retained counsel for the parties in this case and their respective staff;

                 ii.          actual or potential independent experts or consultants (and their
                              administrative or clerical staff) engaged in connection with this case (which
                              shall not include the current employees, officers, members, or agents of
                              parties or affiliates of parties) who, prior to any disclosure of Classified
                              Information to such person, have signed a document Non-Disclosure
                              Agreement in the form annexed as an Exhibit hereto, agreeing to be bound
                              by the terms of this Protective Order (such signed document Non-
                              Disclosure Agreement to be maintained by the attorney retaining such
                              person) and have been designated in writing by notice to all counsel;

                iii.          this court and its staff and any other tribunal or dispute resolution officer
                              duly appointed or assigned in connection with this case;

                iv.           the United States Trustee and any representatives thereof.

          b.           For Confidential information:

                  i.          the persons identified in subparagraph 2(a);

                 ii.          the party, if a natural person;

                iii.          if the party is an entity, such officers or employees of the party who are
                              actively involved in the prosecution or defense of this case who, prior to
                              any disclosure of Confidential information to such person, have been
                              designated in writing by notice to all counsel and have signed a document
                              Non-Disclosure Agreement in the form annexed as an Exhibit hereto,
                              agreeing to be bound by the terms of this Protective Order (such signed



4826-0017-9625.1 10/7/2019 (12:04 PM)                                                           Page 2 of 13
                              document Non-Disclosure Agreement to be maintained by the attorney
                              designating such person);

                iv.           litigation vendors, court reporters and other litigation or bankruptcy support
                              personnel;

                 v.           any person who was an author, addressee, or intended or authorized
                              recipient of the Confidential information and who agrees to keep the
                              information confidential, provided that such persons may see and use the
                              Confidential information but not retain a copy.

          c.           Such other person as this court may designate after notice and an opportunity to be

heard.

           3.          Designation Criteria

          a.           Nonclassified Information. Classified Information shall not include information

that either:

                  i.          is in the public domain at the time of disclosure, as evidenced by a written
                              document;

                 ii.          becomes part of the public domain through no fault of the recipient, as
                              evidenced by a written document;

                iii.          the receiving party can show by written document was in its rightful and
                              lawful possession at the time of disclosure; or

                iv.           lawfully comes into the recipient’s possession subsequent to the time of
                              disclosure from another source without restriction as to disclosure, provided
                              such third party has the right to make the disclosure to the receiving party.

          b.           Classified Information. A party shall designate as Classified Information only such

information that the party in good faith believes in fact is confidential. Information that is generally

available to the public, such as public filings, catalogues, advertising materials, and the like, shall

not be designated as Classified.

          Information and documents that may be designated as Classified Information include, but

are not limited to, trade secrets, confidential or proprietary financial information, operational data,

business plans, and competitive analyses, personnel files, personal information that is protected by



4826-0017-9625.1 10/7/2019 (12:04 PM)                                                         Page 3 of 13
law, and other sensitive information that, if not restricted as set forth in this order, may subject the

producing or disclosing person to competitive or financial injury or potential legal liability to third

parties.

           Other material that may be designated as Classified Information includes: (a) previously

nondisclosed financial information (including without limitation tax returns, net worth statements,

financial account statements; accountant work papers and communications, etc.); (b) previously

nondisclosed material relating to ownership or control of or interest in any asset, real estate,

business entity or trust; (c) previously nondisclosed business plans, product development

information, or marketing plans; (d) any information of a personal or intimate nature regarding

any individual; or (e) any other category of information hereinafter given confidential status by

the Court.

           A document designated as Classified Information hereunder does not lose its

confidentiality restriction merely because it is thereafter subpoenaed from another source that does

not designate such document as confidential; and if a party or nonparty subpoenas third parties to

obtain additional copies of material already designated as Classified Information by a producing

party or nonparty, then the subpoenaing party or nonparty shall notify the producing party or

nonparty sufficiently in advance to permit that party or nonparty to designate the additional

materials as Classified Information pursuant to the terms of this Protective Order.

           Any third party that produces documents in this case shall have the right to designate its

production as Classified Information to the same extent as the parties to this Protective Order,

without having to execute this Protective Order.

           c.       For Counsel or Attorneys ’ Eyes Only. The designation “For Counsel Only” or

“Attorneys ’ Eyes Only” shall be reserved for information that is believed to be unknown to the




4826-0017-9625.1 10/7/2019 (12:04 PM)                                                     Page 4 of 13
opposing party or parties, or any of the employees of a corporate party. For purposes of this order,

so-designated information includes, but is not limited to, product formula information, design

information, non-public financial information, pricing information, customer identification data,

and certain study methodologies.

          d.        Ultrasensitive Information. At this point, the parties do not anticipate the need for

higher levels of confidentiality as to ultrasensitive documents or information. However, in the

event that a court orders that ultrasensitive documents or information be produced, the parties will

negotiate and ask the court to enter an ultrasensitive information protocol in advance of production

to further protect such information.

           4.       Use of Classified Information

          All Classified Information provided by any party or nonparty in the course of this case shall

be used solely for the purpose of preparation, trial, and appeal of matters at issue in this case and

for no other purpose, and shall not be disclosed except in accordance with the terms hereof.

           5.       Marking of Documents

          Documents provided in this case may be designated by the producing person or by any

party as Classified Information by marking each page of the documents so designated with a stamp

indicating that the information is “Confidential,” “For Counsel Only,” or “Attorneys ’ Eyes Only.”

In lieu of marking the original of a document, if the original is not provided, the designating party

may mark the copies that are provided. Originals shall be preserved for inspection.

           6.       Disclosure at Depositions

          Information disclosed at (a) the deposition of a party or one of its present or former officers,

directors, employees, agents, consultants, representatives, or independent experts retained by

counsel for the purpose of this case, or (b) the deposition of a nonparty may be designated by any




4826-0017-9625.1 10/7/2019 (12:04 PM)                                                       Page 5 of 13
party as Classified Information by indicating on the record at the deposition that the testimony is

“Confidential” or “For Counsel Only” and is subject to the provisions of this Order.

          Any party also may designate information disclosed at a deposition as Classified

Information by notifying all parties in writing not later than 30 days of receipt of the transcript of

the specific pages and lines of the transcript that should be treated as Classified Information

thereafter. Each party shall attach a copy of each such written notice to the face of the transcript

and each copy thereof in that party’s possession, custody, or control. All deposition transcripts

shall be treated as For Counsel Only for a period of 30 days after initial receipt of the transcript.

          To the extent possible, the court reporter shall segregate into separate transcripts

information designated as Classified Information with blank, consecutively numbered pages being

provided in a non-designated main transcript. The separate transcript containing Classified

Information shall have page numbers that correspond to the blank pages in the main transcript.

          Counsel for a party or a nonparty witness shall have the right to exclude from depositions

any person who is not authorized to receive Classified Information pursuant to this Protective

Order, but such right of exclusion shall be applicable only during periods of examination or

testimony during which Classified Information is being used or discussed.

           7.       Disclosure to Qualified Persons

          a.        To Whom. Classified Information shall not be disclosed or made available by the

receiving party to persons other than Qualified Persons except as necessary to comply with

applicable law or the valid order of a court of competent jurisdiction; provided, however, that in

the event of a disclosure compelled by law or court order, the receiving party will so notify the

producing party as promptly as practicable (if at all possible, most certainly prior to making such

disclosure) and shall seek a protective order or confidential treatment of such information.




4826-0017-9625.1 10/7/2019 (12:04 PM)                                                    Page 6 of 13
Information designated as For Counsel Only shall be restricted in circulation to Qualified Persons

described in subparagraph 2(a).

          b.        Retention of Copies During this Case. Copies of For Counsel Only information

shall be maintained only in the offices of outside counsel for the receiving party and, to the extent

supplied to experts described in subparagraph 2(a)(ii), in the offices of those experts. Any

documents produced in this case, regardless of classification, that are provided to Qualified

Persons shall be maintained only at the office of such Qualified Person and only necessary working

copies of any such documents shall be made. Copies of documents and exhibits containing

Classified Information may be prepared by independent copy services, printers, or illustrators for

the purpose of this case.

          c.        Each party’s outside counsel shall maintain a log of all copies of For Counsel Only

documents that are delivered to Qualified Persons.

           8.       Unintentional Disclosures

          Documents unintentionally produced without designation as Classified Information later

may be designated and shall be treated as Classified Information from the date written notice of

the designation is provided to the receiving party.

          If a receiving party learns of any unauthorized disclosure of Confidential information or

For Counsel Only information, the party shall immediately upon learning of such disclosure inform

the producing party of all pertinent facts relating to such disclosure and shall make all reasonable

efforts to prevent disclosure by each unauthorized person who received such information.

           9.       Documents Produced for Inspection Prior to Designation

          In the event documents are produced for inspection prior to designation, the documents

shall be treated as For Counsel Only during inspection. At the time of copying for the receiving




4826-0017-9625.1 10/7/2019 (12:04 PM)                                                     Page 7 of 13
parties, Classified Information shall be marked prominently “Confidential,” “For Counsel Only,”

or “Attorneys ’ Eyes Only” by the producing party.

           10.      Consent to Disclosure and Use in Examination

          Nothing in this order shall prevent disclosure beyond the terms of this order if each party

designating the information as Classified Information consents to such disclosure or if the court,

after notice to all affected parties and nonparties, orders such disclosure. Nor shall anything in this

order prevent any counsel of record from utilizing Classified Information in the examination or

cross-examination of any person who is indicated on the document as being an author, source, or

recipient of the Classified Information, irrespective of which party produced such information.

           11.      Challenging the Designation

          a.        Classified Information. A party shall not be obligated to challenge the propriety of

a designation of Classified Information at the time such designation is made, and a failure to do so

shall not preclude a subsequent challenge to the designation. In the event that any party to this case

disagrees at any stage of these proceedings with the designation of any information as Classified

Information, the parties shall first try to resolve the dispute in good faith on an informal basis, such

as by production of redacted copies. If the dispute cannot be resolved, the objecting party may

invoke this Protective Order by objecting in writing to the party who designated the document or

information as Classified Information. The designating party shall then have 14 days to move the

court for an order preserving the designated status of the disputed information. The disputed

information shall remain Classified Information unless and until the court orders otherwise.

Failure to move for an order shall constitute a termination of the status of such item as Classified

Information.

          b.        Qualified Persons. In the event that any party in good faith disagrees with the

designation of a person as a Qualified Person or the disclosure of particular Classified Information


4826-0017-9625.1 10/7/2019 (12:04 PM)                                                      Page 8 of 13
to such person, the parties shall first try to resolve the dispute in good faith on an informal basis.

If the dispute cannot be resolved, the objecting party shall have 14 days from the date of the

designation or, in the event particular Classified Information is requested subsequent to the

designation of the Qualified Person, 14 days from service of the request to move the court for an

order denying the disposed person (a) status as a Qualified Person, or (b) access to particular

Classified Information. The objecting person shall have the burden of demonstrating that

disclosure to the disputed person would expose the objecting party to the risk of serious harm.

Upon the timely filing of such a motion, no disclosure of Classified Information shall be made to

the disputed person unless and until the court enters an order preserving the designation.

           12.      Manner of Use in Proceedings

          In the event a party wishes to use any Classified Information in affidavits, declarations,

briefs, memoranda of law, or other papers filed in this case, the party shall do one of the following:

(1) with the consent of the producing party, file only a redacted copy of the information; (2) where

appropriate (e.g., in connection with discovery and evidentiary motions) provide the information

solely for in camera review; or (3) file such information under seal with the court consistent with

the sealing requirements of the court. See Local Rule 9018.

           13.      Filing Under Seal

          Upon entry of an order granting a motion to seal documents, the clerk of this court is

directed to maintain under seal all documents, transcripts of deposition testimony, answers to

interrogatories, admissions, and other papers filed under seal in this case that have been designated,

in whole or in part, as Classified Information by any party to this case consistent with the sealing

requirements of the court. See Local Rule 9018.




4826-0017-9625.1 10/7/2019 (12:04 PM)                                                   Page 9 of 13
           14.      Return of Documents

          Not later than 120 30 days after conclusion of this case and any appeal(s) related to it, any

Classified Information, all reproductions of such information, and any notes, summaries, or

descriptions of such information in the possession of any of the persons specified in paragraph 2

(except subparagraph 2(a)(iii)) shall be returned to the producing party or destroyed, except as this

court may otherwise order or to the extent such information has been used as evidence at any trial

or hearing. Notwithstanding this obligation to return or destroy information, counsel may retain

attorney work product, including document indices, so long as that work product does not duplicate

verbatim substantial portions of the text of any Classified Information.

           15.      Ongoing Obligations

          Insofar as the provisions of this Protective Order, or any other protective orders entered in

this case, restrict the communication and use of the information protected by it, such provisions

shall continue to be binding after the conclusion of this case, except that (a) there shall be no

restriction on documents that are used as exhibits in open court unless such exhibits were filed

under seal, and (b) a party may seek the written permission of the producing party or order of the

court with respect to dissolution or modification of this, or any other, protective order. This Court

shall retain jurisdiction over all persons subject to this Order to the extent necessary to enforce any

obligations arising hereunder or to impose sanctions for any contempt thereof.

           16.      Advice to Clients

          This order shall not bar any attorney in the course of rendering advice to such attorney’s

client with respect to this case from conveying to any party client the attorney’s evaluation in a

general way of Classified Information produced or exchanged under the terms of this order;

provided, however, that in rendering such advice and otherwise communicating with the client,




4826-0017-9625.1 10/7/2019 (12:04 PM)                                                   Page 10 of 13
the attorney shall not disclose the specific contents of any Classified Information produced by

another party if such disclosure would be contrary to the terms of this Protective Order.

           17.      Duty to Ensure Compliance

          Any party designating any person as a Qualified Person shall have the duty to reasonably

ensure that such person observes the terms of this Protective Order and shall be responsible upon

breach of such duty for the failure of such person to observe the terms of this Protective Order.

           18.      Waiver

          Pursuant to Federal Rule of Evidence 502, neither the attorney-client privilege nor work

product protection is waived by disclosure connected with this case.

           19.      Modification and Exceptions

          The parties may, by stipulation, provide for exceptions to this order and any party may seek

an order of this court modifying this Protective Order.

          20.       No Intention to Modify Section 107 of the Bankruptcy Code

          For the avoidance of doubt, nothing in this order is intended to limit or contradict the scope

of disclosure required by 11 U.S.C. § 107, and the Court may at any point take such steps to ensure

compliance with that section as it deems necessary, either upon its sua sponte consideration or

upon the request of any entity.


                                                  ###




4826-0017-9625.1 10/7/2019 (12:04 PM)                                                    Page 11 of 13
Prepared and Submitted By:

DYKEMA GOSSETT PLLC

Deborah D. Williamson
State Bar No. 21617500
dwilliamson@dykema.com
Danielle N. Rushing
State Bar No. 24086961
drushing@dykema.com
112 East Pecan Street, Suite 1800
San Antonio, Texas 78205
Telephone: (210) 554-5500
Facsimile: (210) 226-8395

and

Aaron M. Kaufman
State Bar No. 24060067
akaufman@dykema.com
Comerica Bank Tower
1717 Main Street, Suite 4200
Dallas, Texas 75201
Telephone: (214) 462-6400
Facsimile: (214) 462-6401




4826-0017-9625.1 10/7/2019 (12:04 PM)   Page 12 of 13
EXHIBIT B
EXHIBIT C
   Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 1 of 9
     Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page 1 of 9

                                                                   lJSDCSDNY
                                                                   DOCUMENT
                                                                  . ELECTRONICALLYFILED                     X

UNITED STATES DISTRICT COURT                                        DOC#:--~,....,..--
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: V 7 /,c1 __          ,...

---------------------------------------------X
DALIA GENGER,
                                                              No. 17-cv-08181-VSB-DCF
             Plaintiff,
                          -v-                                 PROTECTIVE ORDER

SAGI GENGER,

             Defendant/Third-Party Plaintiff,

                          -v-

ORLY GENGER,

             Third-Party Defendant.
-----------------------------------------------------X
        Sagi Genger and Orly Genger having agreed to the following tenns of confidentiality,

and the Court having found that good cause exists for the issuance of an appropriately-tailored

confidentiality order to govern the post-judgment discovery phase of the third-party action

brought by Sagi Genger against Orly Genger, it is therefore hereby

        ORDERED that Sagi Genger and Orly Genger shall adhere to the following terms, upon

pain of sanctions and contempt:

        1.        Any person subject to this Order who receives from any other person any

"Discovery Material" (i.e., infonnation of any kind provided in the course of post-judgment

discovery in this action) that is designated as "Confidential" pursuant to the tenns of this Order

shall not disclose such Confidential Discovery Material to anyone else except as expressly

pennitted hereunder.

        2.        The person producing any given Discovery Material may designate as

Confidential such material as consists of:
   Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 2 of 9
     Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page 2 of 9




        (a)    previously nondisclosed financial information (including without limitation tax

               returns, net worth statements, financial account statements; accountant work

               papers and communications, etc.)

       (b)     previously nondisclosed material relating to ownership or control of or interest

               in any asset, real estate, business entity or trust;

       (c)     previously nondisclosed business plans, product development

               information, or marketing plans;

       (d)     any information of a personal or intimate nature regarding any

               individua\; or

       (e)     any other category of information hereinafter given confidential status by

               the Court.

       3.      With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the producing person or that person's counsel may designate

such portion as "Confidential" by stamping or otherwise clearly marking as "Confidential" the

protected portion in a manner that will not interfere with legibility or audibility, and by also

producing for future public use another copy of said Discovery Material with the confidential

information redacted. With respect to deposition transcripts and exhibits, a producing person or

that person's counsel may indicate on the record that a question calls for Confidential

infonnation, in which case the transcript of the designated testimony shall be bound in a separate

volume and marked "Confidential Information Governed by Protective Order" by the reporter.

       4.      Confidential Discovery Material concerl}ing the ownership of the home in Tel

Aviv, Israel shal1 be designated by marking the material "Confidential -Attorneys' Eyes Only."

In addition to the other protections and use-restrictions described herein, including paragraph 6


                                                   2
   Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 3 of 9
     Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page 3 of 9




below, material designated according to this paragraph may be viewed only by (a) legal counsel

for Sagi Genger who are representing him in connection with the enforcement of the Judgment

(defined below), (b) Hebrew translators, and (c) practitioners oflsraeli real estate law other than

David Parnes or his counsel, and shall not be disclosed (i) to Sagi Genger himself, whether or not

he is or becomes a licensed attorney and whether or not he is serving as his own legal counsel, or

(ii) any other individual or party. "Confidential - Attorneys' Eyes Only" Discovery Material

shall not be shown to fact or expert witnesses pursuant to the other provisions of this Protective

Order, absent further leave of this Court.

       5.      All Confidential Discovery Material -including Confidential Discovery Material

designated as "Attorneys' Eyes Only" - may be used solely in this action (including for

discovery disputes and fee applications), and/or in any other proceeding or action brought to

enforce or collect the final judgment against Orly Genger, dated August 17, 2018 (ECF Doc. No.

112) (the "Judgment"), including locating and levying against any assets of Orly Genger and

setting aside any fraudulent conveyances made by Orly Genger (so long as the sole purpose of

such fraudulent conveyance action is to set aside a conveyance that would enable Sagi Genger to

enforce the Judgment). If the fraudulent conveyance action is not solely for the purpose of

judgment enforcement, Sagi Genger must make an application to this Court for pennission to

modify this Protective Order to use the Confidential Discovery Material for a purpose other than

that which is contemplated herein.

       6.      No person subject to this Order other than the producing person shall disclose any

of the Discovery Material designated by the producing person as Confidential to any other

person whomsoever, except to:




                                                    3
  Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 4 of 9
    Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page 4 of 9




       (a)     Sagi Genger (except with respect to materials designated as Confidential -

               Attorneys' Eyes Only; see paragraph 4)

       (b)     counsel retained by Sagi Genger specifically for this action and who are

               representing him in connection with enforcement of the Judgment, including any

               paralegal, clerical and other assistant employed by such counsel and assigned to

               this matter;

       (c)     as to any document, its author, its addressee, and any other person indicated on

               the face of the document as having received a copy;

       (d)     any witness who counsel for a party in good faith believes may be called to testify

               at trial or deposition in this action, provided such person has first executed a Non-

               Disclosure Agreement in the fonn annexed as an Exhibit hereto;

       (e)     any person retained by a party to serve as an expert witness or otherwise provide

               specialized advice to counsel in connection with this action, provided such person

               has first executed a Non-Disclosure Agreement in the fotm annexed as an Exhibit

               hereto;

       (f)     stenographers engaged to transcribe depositions conducted in this

               action; and

       (g)     the Court and its suppo1t personnel.

       7.      Prior to any disclosure of any Confidential Discovery Material to any person

referred to in subparagraphs 5(d) or S(e) above, such person shall be provided by counsel with a

copy of this Protective Order and shall sign a Non-Disclosure Agreement in the form annexed as

an Exhibit hereto stating that that person has read this Order and agrees to be bound by its te1ms.

Said counsel shall retain each signed Non-Disclosure Agreement, hold it in escrow, and produce



                                                4
                         Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 5 of 9
                           Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page 5 of 9




                      it to opposing counsel either prior to such person being permitted to testify (at deposition or trial)

                      or at the conclusion of the case, whichever comes first.

                             8.      If at any time prior to the trial of this action, a producing person realizes that some

                      portion[s] of Discovery Material that that person previously produced without limitation should

                      be designated as Confidential or Confidential -Attorneys' Eyes Only, he may so designate by so

                      apprising all parties in writing, and such designated portion[s] of the Discovery Material will

                      thereafter be treated as Confidential under the terms of this Order.

                             9.      All Confidential Discovery Material filed with the Court, and all portions of

                      pleadings, motions or other papers filed with the Court that disclose such Confidential Discovery

                      Material, shall be filed under seal with the Clerk of the Court and kept under seal until further

                      order of the Court. The parties will use their best efforts to minimize such sealing. In any event,

                      any party filing a motion or any other papers with the Court under seal shall also publicly file a

                      redacted copy of the same, via the Court's Electronic Case Filing system, that redacts only the

                      Confidential Discovery Material itself, and not text that in no material way reveals the

                      Confidential Discovery Material.

                             1O.     Any party who either objects to any designation of confidentiality, or who, by

                      contrast, requests still further limits on disclosure may at any time serve upon counsel for the

                      designating person a written notice stating with particularity the grounds of the objection or

                      request. If agreement cannot be reached promptly, counsel for all affected persons will

                      convene a joint telephone call with the Court to obtain a ruling.

                              11.    The Court retains unfettered discretion whether or not to afford confidential

                      treatment to any Confidential Document or infonnation contained in any Confidential Document




                                                                     5 '




------- - - - - -   --------------------------------------------
   Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 6 of 9
    Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page 6 of g




submitted to the Court in connection with any motion, application, or proceeding that may result

in an order and/or decision by the Court.

        12.    Each person who has access to Discovery Material that has been designated as

Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure

of such material.

       13.     If, in connection with this litigation, a party inadvertently discloses information

subject to a claim of attorney-client privilege or attorney work product protection ("Inadvertently

Disclosed Infonnation"), such disclosure shall not constitute or be deemed a waiver or forfeiture

of any claim of privilege or work product protection with respect to the Inadvertently Disclosed

Information and its subject matter.

       14.     If a disclosing party makes a claim of inadvertent disclosure, the receiving party

shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

Information, and provide a certification of counsel that all such information has been returned or

destroyed.

       15.     Within five business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing party shall produce a privilege log

with respect to the Inadvertently Disclosed Information.

       16.     The receiving party may move the Court for an Order compelling production of

the Inadvertently Disclosed Info1mation. The motion shall be filed under seal, and shall not

assert as a ground for entering such an Order the fact or circumstances of the inadvertent

production.




                                                 6
   Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 7 of 9
     Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page 7 of 9




        17.    The disclosing party retains the burden of establishing the privileged or protected

nature of any Inadvertently Disclosed Infonnation. Nothing in this Order shall limit the right of

any party to request an in camera review of the Inadvertently Disclosed Information.

       18.     This Protective Order shall survive the termination of the litigation. Within 30

days of the final disposition of this litigation, all copies of Confidential Discovery Materials shall

be promptly returned to the producing person, or, upon permission of the producing person,

destroyed, the completion of which to be confirmed in writing by the receiving party.

       19.     This Court shall retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

       20.     Nothing herein shall prevent Sagi Genger from using, without restriction, any

materials that are publicly available, even if the same materials were previously obtained, in

whole or in part, from Orly Genger and designated "Confidential" hereunder so long as that

Confidential material was made public by sources other than Sagi or people working at his

direction. In addition, if a document is produced without confidentiality or other use restriction

in another case, then such document can be used without the restrictions set forth in this

Protective Order. However, a document designated "Confidential" hereunder does not lose its

confidentiality restriction merely because it is thereafter subpoenaed from another source that

does not designate such document as confidential; and if Sagi Genger subpoenas third parties to

obtain additional copies of material already designated Confidential by Orly Genger, then Sagi

Genger shall notify Orly Genger sufficiently in advance to permit her to designate the additional

materials Confidential pursuant to the terms of this Protective Order.




                                              7
  Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 8 of 9
    Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page 8 of 9




       21.     Any third party that produces documents in this case shall have the right to

designate its production "Confidential" to the same extent as the parties to this Protective Order,

without having to execute this Protective Order.



         SO STIPULATED AND AGREED.

 KELLY DRYE & WARREN LLP                            KASOWITZ BENSON TORRES LLP


                                                           I
                                                               /vz___.
 John Dellaportas                                   Michael Paul Bowen
 K.1istina Allen                                    Andrew R. Kurland
 10 I Park A venue                                  1633 Broadway
 New York, New York 10178                           New York, New York 10019
 (212) 808-5000                                     (212) 506-1903

Attorneys for Sagi Genger                           Attorneys for Orly Genger




        SO ORDERED.        J.,/7Ir f
                                             Hon. Debraj:' Freeman
                                             United States Magistrate Judge




                                                8
  Case 1:17-cv-08181-VSB-DCF Document 181 Filed 02/07/19 Page 9 of 9
    Case 1:17-cv-08181-VSB-DCF Document 179 Filed 02/05/19 Page 9 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------X
dalia Genger,
                                                               No. 17-cv-08181-VSB-DCF
           Plaintiff,
                        -v-                                    NON-DISCLOSURE
                                                               AGREEMENT
sagi Genger,

          Defendantffhird-Party Plaintiff,

                        -v-

ORLY GENGER,

           Third-Party Defendant.
------------------------------------------------------X

        I, _ _ _ _ _ _ _ _ _ _ _ ___, acknowledge that I have read and understand the

Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at

the conclusion of the litigation I will return all discovery information to the party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any tenn of the Protective Order could subject me to punishment for

contempt of Comi.



Dated: _ _ _ _ _ _ _ __
EXHIBIT D
                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

                                                          §
IN RE:                                                    §         CHAPTER 7
                                                          §
ORLY GENGER,                                              §         CASE NO. 19-10926-TMD
                                                          §
          Debtor.                                         §

          PLEASE TAKE NOTICE that pursuant to Rule 45(d)(2)(B) of the Federal Rules of

Civil Procedure, applicable in the above-referenced case pursuant to Rule 9016 of the Federal

Rules of Bankruptcy Procedure, Arie Genger (“Arie” or “AG”) hereby responds to the

Subpoena allegedly delivered by John Dellaportas, as counsel of record for Sagi Genger (“Sagi”

or “SG”).

  Dated: October 7, 2019                             Respectfully submitted,
                                                     DYKEMA GOSSETT PLLC
                                                     By: /s/ Deborah D. Williamson
                                                         Deborah D. Williamson
                                                         State Bar No. 21617500
                                                         dwilliamson@dykema.com
                                                         Danielle N. Rushing
                                                         State Bar No. 24086961
                                                         drushing@dykema.com
                                                         112 East Pecan Street, Suite 1800
                                                         San Antonio, Texas 78205
                                                         Telephone: (210) 554-5500
                                                         Facsimile: (210) 226-8395
                                                        and
                                                        Aaron M. Kaufman
                                                        State Bar No. 24060067
                                                        akaufman@dykema.com
                                                        Comerica Bank Tower
                                                        1717 Main Street, Suite 4200
                                                        Dallas, Texas 75201
                                                        Telephone: (214) 462-6400
                                                        Facsimile: (214) 462-6401
                                                     ATTORNEYS FOR ARIE GENGER


118754.000001 4826-5483-2296.5 10/7/2019 (2:49 PM)
   RESERVATION OF RIGHTS AND OBJECTIONS TO SUBPOENA AS A WHOLE

       Arie Genger (“Arie” or “AG”) objects to the Subpoena to Testify at Deposition in a

Bankruptcy Case (the “Subpoena”) as deficient for the following reasons:

       (1)     The Subpoena was not properly served in accordance with FRCP 45(b).

       (2)     The Subpoena does not allow Arie a reasonable time to comply.

       (3)     The Subpoena does not comply with FRCP 45(c)(1) as it requires compliance

well beyond the 100 mile geographical limitations authorized under Rule 45(c)(1).

       Subject to and without waiving any of the objections contained herein, or in the Motion

for Protective Order filed substantially contemporaneously, Arie is willing to produce non-

objectionable, readily available documents in existence as they have been previously produced

or, to the extent not previously produced, as they are kept in the ordinary course of business.

                                               OVERVIEW

       Sagi Genger asserts that he served four subpoenas on his father (Arie), his brother-in-law

(Eric Herschmann and a partner at Kasowitz, Benson and Torres LLP) (sometimes referred to as

“KBT”), his father’s accounting firm (Raines & Fischer LLP) and his father’s law firm (Stein &

Harris) (collectively, the “Sagi September Subpoenas”). The Definitions and the Documents

Requested (Schedule A) on all four of the Sagi September Subpoenas are absurdly identical. For

example, Arie Genger (Document Request no. 41) was allegedly subpoenaed to produce

“[d]ocuments sufficient to reflect the number and identity of clients of Kasowitz, Benson, and

Torres LLP who have (i) failed to actually pay any fees for over 30 months,

(ii) continued to be actively serviced in litigation for that period; (iii) accumulated debts of over

$1 million and (ii) (sic) were not pro bono or contingency fee clients during the past ten years.”

Counsel for Sagi has refused to withdraw any of the 44 requests.



                                                 2
       The alleged service of the Subpoena on Arie is part of a pattern. Despite (i) having

knowledge of where his father resides in Florida or (ii) asking that the undersigned counsel for

Arie accept service, Sagi attempted to effectuate service of the Subpoena by dropping it off after

regular business hours at 5:04 p.m. with “John Doe (Refused Full Name), Security, at 104 W.

40th Street” in New York City. The description for John Doe (Color: Black: Hair: Black App.

Age 35 App. Ht: 6”) does not by any stretch of the imagination match the description of Mr. Arie

Genger. The Subpoena was also allegedly mailed to “the place of business of the WITNESS

with no street address.” There is no address for any alleged place of business. See Exhibit A

attached hereto. As of the date of the filing of this Objection, Mr. Arie Genger has not received a

copy of the Subpoena in the United States Mail. On information and belief, 104 W. 40th Street

has over 200,000 square feet spread over 20 floors.

       Regardless, Arie Genger has agreed to respond to the Document Requests, reserving all

rights to object and without conceding or otherwise admitting that the Subpoena has been served.

Mr. Genger is also willing to be deposed either in Florida (where he resides) or in Austin (where

the Case is pending) at a mutually convenient time. Compliance in New York does not comport

with Rule 45(c)(1).

                 OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

       The following Objections shall have the same force and effect as if set forth in full in

response to each of the separate numbered Document Requests.

       1.      Arie objects to Sagi’s “Definitions” to the extent they attempt to impose

obligations greater than those imposed under the Federal Rules of Civil Procedure, applicable

here under the Federal Rules of Bankruptcy Procedure.

       2.      Arie objects to the definition of “OG Group”.



                                                3
         3.    Arie objects to the definition of “Trusts”. Sagi is seeking information related to

The Orly Genger 2007 Family Trust, The Orly Genger 1993 Trust and the Arie Genger 1995

Life Insurance Trust. Globally, Arie objects to any party producing any documentation or other

information related to The Orly Genger 2007 Family Trust (the “Family Trust”). However, Arie

is willing to produce a copy of the Family Trust agreement for an in camera review by this

Court.

         4.    Arie objects to each Request to the extent it seeks information not relevant to the

Judgment Creditor Sagi Genger’s Motion to Dismiss Bankruptcy Case or, Alternatively, to

Transfer Venue, and Memorandum of Law in Support [Doc. No. 32] (the “Motion to Dismiss”)

and is not reasonably calculated to lead to the discovery of admissible evidence for any hearing

or deposition in connection with the Motion to Dismiss or any other matter relevant to the Case.

FRCP 26(b)(1). Arie provides more specificity of this objection below.

         5.    Arie objects to many of the Requests as being unreasonably cumulative and

duplicative. FRCP 26(b)(2)(C)(i). Arie provides more specificity of this objection below.

         6.    Arie objects to each Request to the extent it is unduly burdensome or the

documentation could be obtained from another creditor or person involved in the Case. FRCP

26(b)(2)(C)(ii). Arie provides more specificity of this objection below.

         7.    Arie’s responses are based upon, and therefore limited by, records and

information in his possession, still in existence, presently recollected and discovered in the

course of preparing these responses.

         8.    All objections herein are made without prejudice to or waiver of Arie’s right to

further object on all appropriate grounds to producing information, either prior to or at the time

the information is provided. Arie also reserves the right to supplement or amend these objections



                                                4
and responses. Further, Arie reserves the right to seek a protective order from the Bankruptcy

Court to prevent further abusive discovery practices.

             RESPONSES AND OBJECTIONS TO DOCUMENT REQUESTS

       1.      Any and all documents relating to Appraisals drafted since 2014.

ANSWER:        Arie objects to this request as overly broad and unduly burdensome in that it

requests that Arie produce “any and all documents relating to Appraisal,” which is itself a

defined term that includes “any and [all] property in which Eric Herschmann and/or the Debtor

have a direct or indirect property interest, including, but not limited to an interest held through an

entity or entities.” Arie further objects to this request as not relevant to the Motion to Dismiss or

likely to lead to admissible evidence for purposes of the hearing on the Motion to Dismiss or any

matter relevant to the Case.

DOCUMENTS TO BE PRODUCED:                      Subject to and without waiving the foregoing

objections, none.

       2.      Any and all Appraisals drafted since 2014.

ANSWER:        Arie objects to this request as overly broad and unduly burdensome in that it

requests that Arie produce “any and all” Appraisals. Arie further objects to this request as

unreasonably cumulative and duplicative of the prior Request. Arie also objects to this Request

as not relevant to the Motion to Dismiss or likely to lead to admissible evidence for purposes of

the hearing on the Motion to Dismiss or any matters relevant to the Case.

DOCUMENTS TO BE PRODUCED:                       Subject to and without waiving the foregoing

objections, none.

       3.      Any and all documents relating to the purchase and/or sale of Jewelry, including

receipts, checks, and/or credit card statements.

DOCUMENTS TO BE PRODUCED:                      None
                                                   5
       4.      Any and all Documents related to the purchase, sale, maintenance, transfer, and/or

refurbishment of the Debtor’s engagement ring.

DOCUMENTS TO BE PRODUCED:                    None.

       5.      Any and all contracts and/or agreements between any members of the OG Group

(whether or not they also include a non-member) drafted since 2008, including any and all drafts,

metadata and electronic copies of same and Documents sufficient to show the approximate date

of drafting and/or execution of those contract and/or agreements.

ANSWER:        Arie objects to this request as overly broad and unduly burdensome in that it

requests that Arie produce “any and all” contracts and/or agreements among an expansive group

of parties. For example, it seeks all contracts, drafts, metadata generated over 11 years. Further,

it seeks such documentation for the contracts, if any, between members of the alleged OG Group

which have no bearing on the Debtor, her bankruptcy case, any alleged assets of the Debtor, or

any alleged transfers by or to the Debtor. As evident from the exhibits used by Sagi or his

counsel in prior depositions, Sagi already possesses documents responsive to this Request which

were not in Arie’s possession prior to such depositions and may still not be in Arie’s possession.

Arie also objects to this Request to the extent it seeks attorney-client privileged or confidential

communications, particularly to the extent Arie was represented by the same counsel, or to the

extent any communications were protected under applicable law by a common defense or joint

defense doctrine or agreement. Arie also objects to this Request as it seeks documents that are

not relevant to the Motion to Dismiss or likely to lead to admissible evidence for purposes of the

hearing on the Motion to Dismiss or any other relevant matter in the Case. Arie further objects

to this request as unreasonably cumulative and duplicative of prior discovery taken before the

commencement of the Case.



                                                 6
DOCUMENTS TO BE PRODUCED:                      Subject to and without waiving the foregoing

objections, and upon entry of a protective order providing protections that are consistent with

orders entered in prior matters among the same parties, Arie is willing to re-produce documents

previously produced in March 2019 bearing Bates labels “AGENGER_”, subject to the same

confidentiality provisions as ordered previously. Such documents include, among other things,

the following:

                 o The Debtor’s promissory notes to Arie

                 o Escrow agreement dated March 31, 2017

                 o Bill of Sale regarding Everything Important (“EI”) dated January 1, 2017

                 o EI Board of Managers Written Consent dated September 17, 2018

                 o EI limited liability company Agreement dated February 11, 2010

                 o 2013 Settlement Agreement, and First Amendment to that agreement

                 o Two $7.5 million notes in connection with 2013 Settlement Agreement

                 o Subordination Agreement signed on December 31, 2016

                 o Genger Litigation Trust Agreement (“GLTA”) dated June 28, 2012

                 o Amendment to Credit Agreement and GLTA

Subject to the foregoing, Arie is willing to produce a copy of the Family Trust Agreement to the

Court for an in camera review to determine whether such documents are responsive and likely to

lead to the discovery of other admissible evidence in connection with the Motion to Dismiss.

       6.        A full and complete copy of the pre-marital agreement between Debtor and her

husband, including all drafts, metadata and electronic copies of it and its schedules whether or

not finally included in the agreement.

DOCUMENTS TO BE PRODUCED:                     None.



                                                 7
       7.      Any written communications between Debtor’s counsel on the one hand and her

spouse and/or his counsel.

ANSWER:        Arie objects to this request as overly broad and unduly burdensome in that it

requests that Arie produce “any” written communications, without narrowing the scope or the

period of time. Over the 10+ years of litigation, the Debtor and her spouse have each engaged

numerous attorneys for various purposes. Arie objects to this Request to the extent it seeks

attorney-client privileged or confidential communications, particularly to the extent Arie was

represented by the same counsel, or to the extent any communications were protected under

applicable law by a common defense or joint defense doctrine or agreement. Arie also objects to

this Request because its broad scope seeks documents that are not relevant to the Motion to

Dismiss or likely to lead to admissible evidence for purposes of the hearing on the Motion to

Dismiss or any other matter relevant to the Case.        Arie further objects to this request as

unreasonably cumulative and duplicative of prior discovery taken before the commencement of

the Case.

DOCUMENTS TO BE PRODUCED: None

       8.      Any Document regarding any transfer of property in and/or out of the Trusts.

ANSWER:        Arie objects to this request as overly broad and unduly burdensome in that it

requests that Arie produce “any” Document regarding “any transfer” in or out of the Trusts. Arie

objects to production of any documents related to the Family Trust. As evident from the exhibits

used by Sagi or his counsel in prior depositions, Sagi already possesses documents responsive to

this Request which were not in Arie’s possession prior to such depositions and may still not be in

Arie’s possession. Arie also objects to this Request as it seeks documents that are not relevant to

the Motion to Dismiss or likely to lead to admissible evidence for purposes of the hearing on the



                                                8
Motion to Dismiss or any other matter which may be relevant to the Case. Arie further objects to

this request as unreasonably cumulative and duplicative of prior discovery taken before the

commencement of the Case.

DOCUMENTS TO BE PRODUCED: Subject to and without waiving the foregoing objections,

and upon entry of a protective order providing protections that are consistent with orders entered

in prior matters among the same parties, Arie is willing to re-produce documents previously

produced in March 2019 bearing Bates labels “AGENGER_” and “AGA_”. Such documents

include bank records responsive to this request.

       9.      Any and all written communications between any members of the OG Group

since 2008 whether or not a non OG Group person was part of the communication; except that to

the limited extent such communications are:

               (a)    (i) between a client and his attorney (ii) covered by the attorney/client
                      privilege, (iii) do not discuss, mention, cite, and/or contain language
                      directly associated with an indebtedness of Orly Genger and/or Arie
                      Genger, AND (iv) do not discuss, mention, cite, and or contain language
                      directly associated with the transfer, creation, or dissolution of a property
                      interest of any person, they are not requested.

               (b)    (i) between Debtor and her spouse exclusively, (ii) covered by the marital
                      privilege, AND (iii) do not discuss, mention, cite, and or contain language
                      directly associated with the transfer, creation, or dissolution of a property
                      interest or indebtedness of any person, they are not requested.

ANSWER:        Arie objects to this request as overly broad and unduly burdensome in that it

requests that Arie produce “any and all written communications” among an expansive group of

individuals, many of whom have dealings wholly unrelated to the Debtor and her assets or

liabilities. As evident from the exhibits used by Sagi or his counsel in prior depositions, Sagi

already possesses communications responsive to this Request which were not in Arie’s

possession prior to such depositions and may still not be in Arie’s possession. Arie objects to

this Request to the extent it seeks attorney-client privileged or confidential communications,

                                                   9
particularly to the extent Arie was represented by the same counsel, or to the extent any

communications were protected under applicable law by a common defense or joint defense

doctrine or agreement. Arie also objects to this Request as it seeks documents that are not

relevant to the Motion to Dismiss or likely to lead to admissible evidence for purposes of the

hearing on the Motion to Dismiss or any other matter relevant to the Case. Arie further objects

to this request as unreasonably cumulative and duplicative of prior discovery taken before the

commencement of the Case as well as other requests in the Subpoena.

DOCUMENTS TO BE PRODUCED:                     Subject to and without waiving the foregoing

objections, and upon entry of a protective order providing protections that are consistent with

orders entered in prior matters among the same parties, Arie is willing to re-produce documents

previously produced in March 2019 bearing Bates labels “AGENGER_” and “AGA_”. Such

documents included communications among Arie and other members of the OG Group regarding

the Debtor’s liabilities.

        10.     Any and all documents drafted since 2007 evidencing, citing, or discussing

purported debts owed amongst and between members of the OG Group or entities owned or

controlled by members of the OG Group at any time since 2007, including all drafts and

correspondence relating to same, the Metadata and electronic copies and including invoices for

services purportedly rendered.

ANSWER:         Arie objects to this request as overly broad and unduly burdensome in that it

requests that Arie produce “any and all documents drafted since 2007” relating to debts owed to

or by an expansive group of individuals not necessarily related to the Debtor or her Case. As

evident from the exhibits used by Sagi or his counsel in prior depositions, Sagi already possesses

documents responsive to this Request which were not in Arie’s possession prior to such



                                               10
depositions and may still not be in Arie’s possession. Arie also objects to this Request to the

extent it seeks documents that are not relevant to the Motion to Dismiss or likely to lead to

admissible evidence for purposes of the hearing on the Motion to Dismiss or any other matter

relevant to the Case, e.g. debts owed by or to the Debtor. Arie further objects to this request as

unreasonably cumulative and duplicative of prior discovery taken before the commencement of

the Case and other requests within the Subpoena.

DOCUMENTS TO BE PRODUCED:                     Subject to and without waiving the foregoing

objections, and upon entry of a protective order providing protections that are consistent with

orders entered in prior matters among the same parties, Arie is willing to re-produce documents

previously produced in March 2019 bearing Bates labels “AGENGER_” which included all

promissory notes evidencing the Debtor’s indebtedness to Arie.

       11.     Documents sufficient to evidence the consideration paid in creation of extant

debts referred to in the request immediately above.

ANSWER:        Arie objects to this request as overly broad and unduly burdensome in that it

requests that Arie produce “documents sufficient to evidence” liabilities related to the overbroad

request above, which itself included “any and all documents drafted since 2007” relating to debts

owed to an expansive group of individuals not necessarily related to the Debtor or her Case.

As evident from the exhibits used by Sagi or his counsel in prior depositions, Sagi already

possesses documents responsive to this Request which were not in Arie’s possession prior to

such depositions and may still not be in Arie’s possession. Arie also objects to this Request to

the extent it seeks documents that are not relevant to the Motion to Dismiss or likely to lead to

admissible evidence for purposes of the hearing on the Motion to Dismiss or any other matter

relevant to the Case, e.g. debts owed by or to the Debtor. Arie further objects to this request as



                                               11
unreasonably cumulative and duplicative of prior discovery taken before the commencement of

the Case and other requests within the Subpoena.

DOCUMENTS TO BE PRODUCED: Subject to and without waiving the foregoing objections,

and upon entry of a protective order providing protections that are consistent with orders entered

in prior matters among the same parties, Arie is willing to re-produce documents previously

produced in March 2019 bearing Bates labels “AGENGER_” which included all promissory

notes evidencing the Debtor’s indebtedness to Arie. On information and belief, more responsive

documents can be obtained, or have already been obtained, by Sagi through other persons,

including Raines & Fischer LLP or Stein Harris PC.

       12.     Documents sufficient to evidence any payments made for the benefit of the

Debtor in excess of $5,000 since 2014 including, but not limited to, the payment of monies to

purchase gifts and/or pay Debtor’s expenses or debts to anyone.

ANSWER:        Arie objects to this request as overly broad and unduly burdensome in that it

requests that Arie produce “documents sufficient to evidence” payments made for the Debtor’s

benefit. As evident from the exhibits used by Sagi or his counsel in prior depositions, Sagi

already possesses documents responsive to this Request which were not in Arie’s possession

prior to such depositions and may still not be in Arie’s possession. Arie also objects to this

Request as it seeks documents that are not relevant to the Motion to Dismiss or likely to lead to

admissible evidence for purposes of the hearing on the Motion to Dismiss or any matter relevant

to the Case. Arie further objects to this request as unreasonably cumulative and duplicative of

prior discovery taken before the commencement of the Case and other requests within the

Subpoena.




                                               12
DOCUMENTS TO BE PRODUCED:                     Subject to and without waiving the foregoing

objections, and upon entry of a protective order providing protections that are consistent with

orders entered in prior matters among the same parties, Arie is willing to re-produce documents

previously produced in March 2019 bearing Bates labels “AGENGER_” which included all

promissory notes evidencing the Debtor’s indebtedness to Arie. On information and belief, more

responsive documents can be obtained, or have already been obtained, by Sagi through other

persons, including Raines & Fischer LLP or Stein Harris PC.

       13.     Any and all invoices from Debtor’s law firms for services rendered to the Debtor

since 2007, and any correspondence regarding those invoices.

ANSWER:        Arie objects to this request as overly broad and unduly burdensome in that it

requests that Arie produce “any and all invoices” since 2007 and “any correspondence regarding

those invoices.” Arie objects to this Request to the extent it seeks attorney-client privileged or

confidential communications, particularly to the extent Arie was represented by the same

counsel, or to the extent any communications were protected under applicable law by a common

defense or joint defense doctrine or agreement. As evident from the exhibits used by Sagi or his

counsel in prior depositions, Sagi already possesses documents responsive to this Request which

were not in Arie’s possession prior to such depositions and may still not be in Arie’s possession.

Arie also objects to this Request as it seeks documents that are not relevant to the Motion to

Dismiss or likely to lead to admissible evidence for purposes of the hearing on the Motion to

Dismiss or any matter relevant to the Case. Arie further objects to this request as unreasonably

cumulative and duplicative of prior discovery taken before the commencement of the Case and

other requests within the Subpoena.




                                               13
DOCUMENTS TO BE PRODUCED:                      Subject to and without waiving the foregoing

objections, and upon entry of a protective order providing protections that are consistent with

orders entered in prior matters among the same parties, Arie is willing to re-produce documents

previously produced in March 2019 bearing Bates labels “AGENGER_” which included all

promissory notes and related e-mails evidencing the Debtor’s indebtedness to Arie.            On

information and belief, more responsive documents can be obtained, or have already been

obtained, by Sagi through other persons, including Raines & Fischer LLP or Stein Harris PC.

       14.     Any and all financial statements of the Debtor drafted since 2013.

DOCUMENTS TO BE PRODUCED:                     None.

       15.     Any and all reports, analyses, consultations, valuations, or appraisals of Debtor’s

and/or her spouse’s assets and/or liabilities from 2015 to the present.

DOCUMENTS TO BE PRODUCED:                     None.

       16.     Any and all agreements, drafts of agreements, and transmittal correspondence of

agreements between any members of the OG Group whether or not a non-member is also a party.

ANSWER:        Arie objects to this request as overly broad and unduly burdensome in that it

requests that Arie produce “any and all agreements, drafts of agreements, and transmittal

correspondence of agreements” among an expansive group with no limitation on the time frame.

As evident from the exhibits used by Sagi or his counsel in prior depositions, Sagi already

possesses documents responsive to this Request which were not in Arie’s possession prior to

such depositions and may still not be in Arie’s possession. Arie objects to this Request to the

extent it seeks attorney-client privileged or confidential communications, particularly to the

extent Arie was represented by the same counsel, or to the extent any communications were

protected under applicable law by a common defense or joint defense doctrine or agreement.



                                                 14
Arie also objects to this Request as it seeks documents that are not relevant to the Motion to

Dismiss or likely to lead to admissible evidence for purposes of the hearing on the Motion to

Dismiss or any matter relevant to the Case. Arie further objects to this request as unreasonably

cumulative and duplicative of prior discovery taken before the commencement of the Case.

DOCUMENTS TO BE PRODUCED:                      Subject to and without waiving the foregoing

objections, and upon entry of a protective order providing protections that are consistent with

orders entered in prior matters among the same parties, Arie is willing to re-produce documents

previously produced in March 2019 bearing Bates labels “AGENGER_” as described in response

to Request 5. Subject to the foregoing, Arie will agree to produce a copy of the Family Trust

Agreement to the Court for an in camera review to determine whether such documents are

responsive and likely to lead to the discovery of other admissible evidence in connection with the

Motion to Dismiss.

       17.     Documents and/or records sufficient to show the actual date of drafting of

agreements referenced immediately above and Documents sufficient to show the approximate

date of their execution.

ANSWER:        Arie objects to this request as overly broad and unduly burdensome in that it

requests that Arie produce “documents and/or records” sufficient to show the actual drafting of

an already overbroad definition of “any and all agreements, drafts of agreements, and transmittal

correspondence of agreements” among an expansive group. As evident from the exhibits used

by Sagi or his counsel in prior depositions, Sagi already possesses documents responsive to this

Request which were not in Arie’s possession prior to such depositions and may still not be in

Arie’s possession. Arie objects to this Request to the extent it seeks attorney-client privileged or

confidential communications, particularly to the extent Arie was represented by the same



                                                15
counsel, or to the extent any communications were protected under applicable law by a common

defense or joint defense doctrine or agreement. Arie also objects to this Request as it seeks

documents that are not relevant to the Motion to Dismiss or likely to lead to admissible evidence

for purposes of the hearing on the Motion to Dismiss or any other matter relevant to the Case.

Arie further objects to this request as unreasonably cumulative and duplicative of prior discovery

taken before the commencement of the Case.

DOCUMENTS TO BE PRODUCED:                     Subject to and without waiving the foregoing

objections, and upon entry of a protective order providing protections that are consistent with

orders entered in prior matters among the same parties, Arie is willing to re-produce documents

previously produced in March 2019 bearing Bates labels “AGENGER_” as described in response

to Requests 5 and 16. Subject to the foregoing, Arie is willing to produce a copy of the Family

Trust Agreement to the Court for an in camera review to determine whether such documents are

responsive and likely to lead to the discovery of other admissible evidence in connection with the

Motion to Dismiss.

       18.     Any and all communications from and to any entity or individuals regarding any

agreements asked for immediately above.

ANSWER:        Arie objects to this request as overly broad and unduly burdensome in that it

requests that Arie produce “any and all communications from and to any entity or individuals”

with no limitation on the time frame. As evident from the exhibits used by Sagi or his counsel in

prior depositions, Sagi already possesses documents responsive to this Request which were not

in Arie’s possession prior to such depositions and may still not be in Arie’s possession. Arie

objects to this Request to the extent it seeks attorney-client privileged or confidential

communications, particularly to the extent Arie was represented by the same counsel, or to the



                                               16
extent any communications were protected under applicable law by a common defense or joint

defense doctrine or agreement. Arie also objects to this Request as it seeks documents that are

not relevant to the Motion to Dismiss or likely to lead to admissible evidence for purposes of the

hearing on the Motion to Dismiss.        Arie further objects to this request as unreasonably

cumulative and duplicative of prior discovery taken before the commencement of the Case.

DOCUMENTS TO BE PRODUCED:                     Subject to and without waiving the foregoing

objections, and upon entry of a protective order providing protections that are consistent with

orders entered in prior matters among the same parties, Arie is willing to re-produce documents

previously produced in March 2019 bearing Bates labels “AGENGER_” as described in response

to Requests 5, 16 and 17.

       19.     Any and all documents relating to the home in Israel in which Debtor has recently

lived, including but not limited to the purchase agreement, any filings prepared for a government

authority any communication with any party concerning the home’s ownership, use, value,

and/or tax status.

DOCUMENTS TO BE PRODUCED:                    None.

       20.     Any and all Bank Statements of the Debtor and/or her spouse for 2015 to the

present.

DOCUMENTS TO BE PRODUCED:                    None.

       21.     Any and all Credit Card Statements for the Debtor and/or her spouse from 2015 to

the present.

DOCUMENTS TO BE PRODUCED:                    None.

       22.     Any and all written communications with Kasowitz Benson Torres and Friedman

LLP regarding invoices or amounts owed by the Debtor or her spouse including, but not limited



                                               17
to, any documents relating to any payment arrangements contemplated, made, negotiated, or

discussed.

ANSWER:        Arie objects to this request as overly broad and unduly burdensome in that it

requests that Arie produce “any and all invoices” since 2007 and “any correspondence regarding

those invoices.” Arie objects to this Request to the extent it seeks attorney-client privileged or

confidential communications, particularly to the extent Arie was represented by the same

counsel, or to the extent any communications were protected under applicable law by a common

defense or joint defense doctrine or agreement. As evident from the exhibits used by Sagi or his

counsel in prior depositions, Sagi already possesses documents responsive to this Request which

were not in Arie’s possession prior to such depositions and may still not be in Arie’s possession.

Arie also objects to this Request as it seeks documents that are not relevant to the Motion to

Dismiss or likely to lead to admissible evidence for purposes of the hearing on the Motion to

Dismiss or any matter relevant to the Case. Arie further objects to this request as unreasonably

cumulative and duplicative of prior discovery taken before the commencement of the Case and

other requests within the Subpoena.

DOCUMENTS TO BE PRODUCED:                     Subject to and without waiving the foregoing

objections, and upon entry of a protective order providing protections that are consistent with

orders entered in prior matters among the same parties, Arie is willing to re-produce documents

previously produced in March 2019 bearing Bates labels “AGENGER_” which included all

promissory notes and related e-mails evidencing the Debtor’s indebtedness to Arie.            On

information and belief, more responsive documents can be obtained, or have already been

obtained, by Sagi through other persons, including Eric Herschmann, Raines & Fischer LLP or

Stein Harris PC.



                                               18
       23.     All documents related to the acquisition of the Condominium by the Debtor.

DOCUMENTS TO BE PRODUCED:                    None.

       24.     Any and all documents exchanged with any entity or individual regarding the

Contingent Lien purported held for the benefit of the Deponent.

DOCUMENTS TO BE PRODUCED:                    None.

       25.     Any and all documents evidencing letters of intent and/or offers to buy the

Debtor’s claims by or against Sagi Genger or any of his affiliates.

DOCUMENTS TO BE PRODUCED:                    None.

       26.     Any and all documents or correspondence between any member of the OG Group

and Julius Trump, Edmund Trump, Mark Hirsch, Trans-Resources LLC or any of their agents

nor affiliates since 2013.

ANSWER:        Arie objects to this request as overly broad and unduly burdensome in that it

requests that Arie produce “any” written communications, without narrowing the scope. Arie

objects to this Request to the extent it seeks privileged or confidential communications,

particularly to the extent Arie was represented by the same counsel, or to the extent any

communications were protected under applicable law by a common defense or joint defense

doctrine or agreement.       Arie also objects to this Request because its broad scope seeks

documents that are not relevant to the Motion to Dismiss or likely to lead to admissible evidence

for purposes of the hearing on the Motion to Dismiss or any other matter relevant to the Case.

Arie further objects to this request as unreasonably cumulative and duplicative of prior discovery

taken before the commencement of the Case, particularly given that Sagi has received the

underlying 2013 settlement agreement among the parties listed in this request.

DOCUMENTS TO BE PRODUCED: None


                                                19
       27.       Any and all documents relating to compensation received by Orly Genger and/or

Eric Herschmann from 2015 to the present.

DOCUMENTS TO BE PRODUCED:                     None.

       28.       Any and all documents relating to the assets owned by the Deponent as of the

Petition Date.

ANSWER:          As drafted, Deponent can only be construed to mean Arie Genger. Arie objects to

this request as overly broad and unduly burdensome in that it requests that Arie produce “any

and all documents” relating to any assets owned by Arie (a non-debtor). Arie further objects to

this Request as it seeks documents that are not relevant to the Motion to Dismiss or likely to lead

to admissible evidence for purposes of the hearing on the Motion to Dismiss or any matter

relevant to the Case.

DOCUMENTS TO BE PRODUCED:                     None.

       29.       Any and all documents that would fill in the information requested in Schedule I,

Part 2 for the non-filing spouse of Debtor.

DOCUMENTS TO BE PRODUCED:                     None.

       30.       Any and all documents that would fill in the information requested in Schedule J,

Part 2 for the non-filing spouse of Debtor.

DOCUMENTS TO BE PRODUCED:                     None.

       31.       Any and all documents relating to the disposition or planned disposition of about

$32 million in settlement proceeds paid or to be paid by the Trump Group in connection with the

Trump Settlement Agreement.

DOCUMENTS TO BE PRODUCED:                     Arie objects to this request as overly broad and

unduly burdensome in that it requests that Arie produce “any and all documents” without



                                                20
limiting the time period for such request. Arie objects to this Request to the extent it seeks

attorney-client privileged or confidential communications, particularly to the extent Arie was

represented by the same counsel, or to the extent any communications were protected under

applicable law by a common defense or joint defense doctrine or agreement. Arie further objects

to this request as unreasonably cumulative and duplicative of prior discovery taken before the

commencement of the Case and other requests within the Subpoena.

DOCUMENTS TO BE PRODUCED:                       Subject to and without waiving the foregoing

objections, and upon entry of a protective order providing protections that are consistent with

orders entered in prior matters among the same parties, Arie is willing to re-produce documents

previously produced in March 2019 bearing Bates labels “AGENGER_” which included

excerpts of a tax return responsive to this request.

       32.     Any and all documents evidencing an agreement and/or understanding at any time

between any members of the OG Group about the ownership and/or allocation of the $32 million

immediately referenced above including, but not limited to, any documents prepared and/or used

in connection with the preparation of a filing with the Internal Revenue Service by any person.

ANSWER:        Arie objects to this request as overly broad and unduly burdensome in that it

requests that Arie produce “any and all documents evidencing an agreement and/or

understanding at any time” among an expansive group of individuals, with no limitation on the

time frame. Arie objects to this Request to the extent it seeks attorney-client privileged or

confidential communications or to the extent any communications were protected under

applicable law by a common defense or joint defense doctrine or agreement. As evident from

the exhibits used by Sagi or his counsel in prior depositions, Sagi already possesses documents

responsive to this Request which were not in Arie’s possession prior to such depositions and may



                                                 21
still not be in Arie’s possession. Arie further objects to this request as unreasonably cumulative

and duplicative of prior discovery taken before the commencement of the Case and other

requests within the Subpoena.

DOCUMENTS TO BE PRODUCED:                     Subject to and without waiving the foregoing

objections, and upon entry of a protective order providing protections that are consistent with

orders entered in prior matters among the same parties, Arie is willing to re-produce documents

previously produced in March 2019 bearing Bates labels “AGENGER_” which included excerpt

of a tax return responsive to this request. On information and belief, responsive documents can

be obtained, or have already been obtained, by Sagi through other persons, including Raines &

Fischer LLP.

       33.     All Documents, including all correspondence amongst and between employees of

Raines & Fisher LLP relating to the calculation of monies purportedly owed by Orly Genger to

either Arie Genger or her spouse.

ANSWER:        Arie objects to this request as overly broad and unduly burdensome in that it

requests that Arie produce “all Documents, including all correspondence” within an accounting

firm retained by both Arie and the Debtor, with no limitation on the time frame. As evident from

the exhibits used by Sagi or his counsel in prior depositions, Sagi already possesses documents

responsive to this Request which were not in Arie’s possession prior to such depositions and may

still not be in Arie’s possession. Arie further objects to this request as unreasonably cumulative

and duplicative of prior discovery taken before the commencement of the Case and other

requests within the Subpoena.

DOCUMENTS TO BE PRODUCED:                     Subject to and without waiving the foregoing

objections, and upon entry of a protective order providing protections that are consistent with



                                               22
orders entered in prior matters among the same parties, Arie is willing to re-produce documents

previously produced in March 2019 bearing Bates labels “AGENGER_” which included written

communications and charts responsive to this request. On information and belief, responsive

documents can be obtained, or have already been obtained, by Sagi through other persons,

including Raines & Fischer LLP or Stein Harris, PC.

       34.    All Documents evidencing the existence, at any time, of promissory notes

executed by Orly Genger in favor of Arie Genger, whether or not those promissory notes are

presently enforceable.

ANSWER:       Arie objects to this request as overly broad and unduly burdensome in that it

requests that Arie produce “all Documents”, with no limitation on the time frame. As evident

from the exhibits used by Sagi or his counsel in prior depositions, Sagi already possesses

documents responsive to this Request which were not in Arie’s possession prior to such

depositions and may still not be in Arie’s possession. Arie further objects to this request as

unreasonably cumulative and duplicative of prior discovery taken before the commencement of

the Case and other requests within the Subpoena.        On information and belief, responsive

documents can be obtained, or have already been obtained, by Sagi through other persons,

including Raines & Fischer LLP or Stein Harris, PC.

DOCUMENTS TO BE PRODUCED:                     Subject to and without waiving the foregoing

objections, and upon entry of a protective order providing protections that are consistent with

orders entered in prior matters among the same parties, Arie is willing to re-produce documents

previously produced in March 2019 bearing Bates labels “AGENGER_” which included the

promissory notes and evidence of the prior notes’ existence.




                                               23
       35.     All documents evidencing or describing the ownership, assets, liabilities and cash

flow of Everything Important LLC, AGOG LLC, OGJM Inc, RDA Ventures LLC, and any other

entity in which Orly Genger has held an ownership interest (directly or indirectly) for every year

since 2013.

ANSWER:        Arie objects to this request as overly broad and unduly burdensome in that it

requests that Arie produce “all Documents”, with no limitation on the time frame. As evident

from the exhibits used by Sagi or his counsel in prior depositions, Sagi already possesses

documents responsive to this Request which were not in Arie’s possession prior to such

depositions and may still not be in Arie’s possession. Arie further objects to this request as not

relevant to the Motion to Dismiss or likely to lead to admissible evidence for purposes of the

hearing on the Motion to Dismiss or any matter relevant to the Case. Arie further objects to this

request as unreasonably cumulative and duplicative of prior discovery taken before the

commencement of the Case and other requests within the Subpoena. On information and belief,

responsive documents can be obtained, or have already been obtained, by Sagi through other

persons, including Raines & Fischer LLP or Stein Harris, PC.

DOCUMENTS TO BE PRODUCED:                     Subject to and without waiving the foregoing

objections, and upon entry of a protective order providing protections that are consistent with

orders entered in prior matters among the same parties, Arie is willing to re-produce documents

previously produced in March 2019 bearing Bates labels “AGENGER_” which included

corporate documents related to Everything Important LLC.

       36.     All Documents evidencing the actual date of drafting and/or execution of any

document evidencing and/or effecting the transfer of any property interest and/or ownership by

Orly Genger in any asset to any member of the OG Group or any entity owned controlled and/or



                                               24
existing for the benefit of any member of the OG Group since 2016 including, but not limited to,

any transfer to a trust in which she was or is a beneficiary and any transfer to Arie Genger of

ownership in any entity.

ANSWER:       Arie objects to this request as overly broad and unduly burdensome in that it

requests that Arie produce “all Documents”, with no limitation on the time frame. As evident

from the exhibits used by Sagi or his counsel in prior depositions, Sagi already possesses

documents responsive to this Request which were not in Arie’s possession prior to such

depositions and may still not be in Arie’s possession. Arie further objects to this request as

unreasonably cumulative and duplicative of prior discovery taken before the commencement of

the Case and other requests within the Subpoena. Arie further objects to this request as not

relevant to the Motion to Dismiss or likely to lead to admissible evidence for purposes of the

hearing on the Motion to Dismiss or any matter relevant to the Bankruptcy Case.             On

information and belief, responsive documents can be obtained, or have already been obtained, by

Sagi through other persons, including Raines & Fischer LLP or Stein Harris, PC.

DOCUMENTS TO BE PRODUCED:                     Subject to and without waiving the foregoing

objections, and upon entry of a protective order providing protections that are consistent with

orders entered in prior matters among the same parties, Arie is willing to re-produce documents

previously produced in March 2019 bearing Bates labels “AGENGER_” which included

documents related to transfers of equity interests in Everything Important LLC.

       37.    Any document reflecting ownership in any entity (directly or indirectly) by more

than two members of the OG Group at any time since 2008, excluding entities in which David

Broser and Arnold Broser have an interest and no other member of the OG Group does.




                                               25
ANSWER:        Arie objects to this request as overly broad and unduly burdensome in that it

requests that Arie produce “all Documents”, from an eleven (11) year period. As evident from

the exhibits used by Sagi or his counsel in prior depositions, Sagi already possesses documents

responsive to this Request which were not in Arie’s possession prior to such depositions and may

still not be in Arie’s possession. Arie further objects to this request as unreasonably cumulative

and duplicative of prior discovery taken before the commencement of the Case and other

requests within the Subpoena. Arie further objects to this request as not relevant to the Motion to

Dismiss or likely to lead to admissible evidence for purposes of the hearing on the Motion to

Dismiss or any matter relevant to the Case. On information and belief, responsive documents

can be obtained, or have already been obtained, by Sagi through other persons, including Raines

& Fischer LLP or Stein Harris, PC.

DOCUMENTS TO BE PRODUCED:                     Subject to and without waiving the foregoing

objections, and upon entry of a protective order providing protections that are consistent with

orders entered in prior matters among the same parties, Arie is willing to re-produce documents

previously produced in March 2019 bearing Bates labels “AGENGER_” which included

documents related to transfers of equity interests in Everything Important LLC.

       38.     All documents filed by Orly Genger with the Internal Revenue Service or other

tax authority anywhere in the world since 2016.

DOCUMENTS TO BE PRODUCED:                    None.

       39.     Records of air travel by Orly Genger since January 2018.

DOCUMENTS TO BE PRODUCED:                    None.

       40.     Any record kept [sic] Orly Genger and/or her spouse’s whereabouts since 2016.

DOCUMENTS TO BE PRODUCED:                    None.



                                                26
       41.     Documents sufficient to reflect the number and identity of clients of Kasowitz,

Benson, and Torres LLP who have (i) failed to actually pay any fees for over 30 months,

(ii) continued to be actively serviced in litigation for that period, (iii) accumulated debts of over

$1 million and (iv) were not pro bono or contingency fee clients during the past ten years.

DOCUMENTS TO BE PRODUCED:                     None.

       42.     Documents sufficient to detail the ultimate disposition, if any, of the indebtedness

cited immediately above and the special relationship those clients might have had with the firm

and/or its partners and/or the public.

DOCUMENTS TO BE PRODUCED:                     None.

       43.     Trust agreement and all other trust formation documents and financial statements

for Orly Genger 2007 Family Trust.

ANSWER:        Arie objects to this Request as it seeks documents that are not relevant to the

Motion to Dismiss or likely to lead to admissible evidence for purposes of the hearing on the

Motion to Dismiss.      Arie further objects to this request as unreasonably cumulative and

duplicative of prior discovery taken before the commencement of the Case.

DOCUMENTS TO BE PRODUCED: Subject to and without waiving the foregoing objections,

and upon entry of a protective order providing protections that are consistent with orders entered

in prior matters among the same parties, Arie is willing to re-produce documents previously

produced in March 2019 bearing Bates labels “AGENGER_” as described in response to

Requests 5, 16, 17 and 18. Subject to the foregoing, Arie will agree to produce a copy of the

Family Trust Agreement to the Court for an in camera review to determine whether such

documents are responsive and likely to lead to the discovery of other admissible evidence in

connection with the Motion to Dismiss.



                                                 27
        44.     All communications between Lance Harris or the Stein & Harris law firm, on the

one hand, and Bill Fischer or the Raines & Fischer accounting firm, on the other hand,

concerning any alleged indebtedness owed by Orly Genger to Arie Genger or Eric Herschmann.

ANSWER:         Arie objects to this request as overly broad and unduly burdensome in that it

requests that Arie produce “any and all written communications” among an expansive group of

individuals, many of whom have dealings wholly unrelated to the Debtor and her assets or

liabilities. As evident from the exhibits used by Sagi or his counsel in prior depositions, Sagi

already possesses communications responsive to this Request which were not in Arie’s

possession prior to such depositions and may still not be in Arie’s possession. Arie objects to

this Request to the extent it seeks attorney-client privileged or confidential communications,

particularly to the extent Arie was represented by the same counsel, or to the extent any

communications were protected under applicable law by a common defense or joint defense

doctrine or agreement. Arie also objects to this Request as it seeks documents that are not

relevant to the Motion to Dismiss or likely to lead to admissible evidence for purposes of the

hearing on the Motion to Dismiss or any matter relevant to the Case. Arie further objects to this

request as unreasonably cumulative and duplicative of prior discovery taken before the

commencement of the Case as well as other requests in the Subpoena.

DOCUMENTS TO BE PRODUCED:                     Subject to and without waiving the foregoing

objections, and upon entry of a protective order providing protections that are consistent with

orders entered in prior matters among the same parties, Arie is willing to re-produce documents

previously produced in March 2019 bearing Bates labels “AGENGER_”. Such documents

included communications among Arie and other members of the OG Group regarding the

Debtor’s liabilities.



                                               28
